

Exhibit 10.3
FIRST LIEN INTERCREDITOR AGREEMENT
dated as of
March 6, 2012
among
BANK OF AMERICA, N.A.,
as Loan Agreement Collateral Agent,


BANK OF AMERICA, N.A.,
as Authorized Representative under the Loan Agreement,


WELLS FARGO GAMING CAPITAL, LLC,
as FLSO Collateral Agent


and


WELLS FARGO GAMING CAPITAL, LLC,
as FLSO Authorized Representative









--------------------------------------------------------------------------------



FIRST LIEN INTERCREDITOR AGREEMENT (as amended or supplemented from time to
time, this “Agreement”) dated as of March 6, 2012, among BANK OF AMERICA, N.A.,
as collateral agent for the Loan Agreement Secured Parties (as defined below)
(in such capacity and together with its successors in such capacity and any
collateral agent under any Replacement Loan Agreement, the “Loan Agreement
Collateral Agent”), BANK OF AMERICA, N.A., as Authorized Representative for the
Loan Agreement Secured Parties (in such capacity and together with its
successors in such capacity, the “Administrative Agent”), WELLS FARGO GAMING
CAPITAL, LLC, as collateral agent for the FLSO Secured Parties (as defined
below) (in such capacity and together with its successors in such capacity, the
“FLSO Collateral Agent”) and WELLS FARGO GAMING CAPITAL, LLC, as Authorized
Representative for the FLSO Secured Parties (in such capacity and together with
its successors in such capacity, the “FLSO Authorized Representative”).
In consideration of the mutual agreements herein contained and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Loan Agreement Collateral Agent, the Administrative Agent (for
itself and on behalf of the Loan Agreement Secured Parties), the FLSO Collateral
Agent and the FLSO Authorized Representative (on behalf of the FLSO Secured
Parties) agree as follows:
Article I
Definitions
SECTION 1.01    Construction; Certain Defined Terms.
(a)    The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include”, “includes” and “including” shall be deemed to be followed by the
phrase “without limitation”. The word “will” shall be construed to have the same
meaning and effect as the word “shall”. Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument, other document,
statute or regulation herein shall be construed as referring to such agreement,
instrument, other document, statute or regulation as from time to time amended,
supplemented or otherwise modified, (ii) any reference herein to any Person
shall be construed to include such Person’s successors and assigns, but shall
not be deemed to include the subsidiaries of such Person unless express
reference is made to such subsidiaries, (iii) the words “herein”, “hereof and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (iv) all
references herein to Articles, Sections and Annexes shall be construed to refer
to Articles, Sections and Annexes of this Agreement, (v) unless otherwise
expressly qualified herein, the words “asset” and “property” shall be construed
to have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights and (vi) the term “or” is not exclusive.
(b)    Capitalized terms used and not otherwise defined herein shall have the

2

--------------------------------------------------------------------------------



meanings set forth in the Loan Agreement. As used in this Agreement, the
following terms have the meanings specified below:
“Additional Purchase Option Conditions” shall have the meaning assigned to such
term in Section 2.18(a)(vi).
“Administrative Agent” shall have the meaning assigned to such term in the
introductory paragraph of this Agreement.
“Aggregate Loan Agreement Exposures” means, on any date, with respect to the
Loan Agreement, the “Aggregate Credit Exposures” as defined in the Loan
Agreement in effect on such date and, with respect to any Replacement Loan
Agreement, means the sum of (i) the unused portion of the commitments of the
lenders under such Replacement Loan Agreement as in effect on such date, (ii)
the aggregate principal amount of loans (including without limitation all
revolving loans, term loans, swing line loans and reimbursement obligations)
outstanding on such date under such Replacement Loan Agreement and (iii) the
aggregate amount available to be drawn on such date under all outstanding
letters of credit issued pursuant to such Replacement Loan Agreement.
“Agreement” shall have the meaning assigned to such term in the introductory
paragraph of this Agreement.
“Applicable Authorized Representative” means, with respect to any Shared
Collateral, (i) until the earlier of (x) the Discharge of Loan Agreement
Obligations and (y) the Non-Controlling Authorized Representative Enforcement
Date, the Administrative Agent and (ii) from and after the earlier of (x) the
Discharge of Loan Agreement Obligations and (y) the Non-Controlling Authorized
Representative Enforcement Date, the FLSO Authorized Representative.
“Applicable Collateral Agent” means (i) until the earlier of (x) Discharge of
Loan Agreement Obligations and (y) the Non-Controlling Authorized Representative
Enforcement Date, the Loan Agreement Collateral Agent and (ii) from and after
the earlier of (x) the Discharge of Loan Agreement Obligations and (y) the
Non-Controlling Authorized Representative Enforcement Date, the FLSO Collateral
Agent.
“Authority” means Mohegan Tribal Gaming Authority, governmental instrumentally
of the Tribe.
“Authorized Representative” means (i) in the case of any Loan Agreement
Obligations or the Loan Agreement Secured Parties, the Administrative Agent and
(ii) in the case of the FLSO Obligations or the FLSO Secured Parties, the FLSO
Authorized Representative.
“Bankruptcy Case” shall have the meaning assigned to such term in Section
2.05(a).
“Bankruptcy Code” shall mean Title 11 of the United States Code, as amended.

3

--------------------------------------------------------------------------------



“Bankruptcy Law” shall mean the Bankruptcy Code and any similar Federal, state
or foreign law for the relief of debtors.
“Cap Amount” means $725,000,000 minus the amount of any prepayments that
permanently reduce the commitments and outstanding under the Loan Agreement
Documents or the FLSO Loan Documents (other than in connection with a
Refinancing permitted under Section 2.08).
“Collateral” means all assets and properties subject to Liens created pursuant
to any First Lien Security Document to secure one or more Series of First Lien
Obligations.
“Collateral Agent” means (i) in the case of any Loan Agreement Obligations, the
Loan Agreement Collateral Agent and (ii) in the case of the FLSO Obligations,
the FLSO Collateral Agent.
“Conforming Plan of Reorganization” means any Plan of Reorganization whose
provisions are consistent with the provisions of this Agreement (including those
of Article II, including those of Section 2.01(a), Section 2.03, or Sections
2.10 – 2.16).
“Controlling Secured Parties” means, with respect to any Shared Collateral, the
Series of First Lien Secured Parties whose Authorized Representative is the
Applicable Authorized Representative for such Shared Collateral.
“DIP Financing” shall have the meaning assigned to such term in Section 2.05(a).
“DIP Financing Liens” shall have the meaning assigned to such term in Section
2.05(a).
“DIP Lenders” shall have the meaning assigned to such term in Section 2.05(a).
“Discharge” means, with respect to any Shared Collateral, the date on which Loan
Agreement Obligations or the FLSO Obligations, as the case may be, are no longer
secured by such Shared Collateral. The term “Discharged” shall have a
corresponding meaning.
“Discharge of Loan Agreement Obligations” means, with respect to any Shared
Collateral, the payment in full in cash of all non-contingent Loan Agreement
Obligations and the termination of all commitments to lend or issue letters of
credit in connection therewith, and the termination and return or cash
collateralization (in an amount satisfactory to the Administrative Agent not in
excess of 105% of the aggregate undrawn amount of) of all letters of credit
issued under the Loan Agreement Documents; provided that the Discharge of Loan
Agreement Obligations shall not be deemed to have occurred in connection with a
Refinancing of such Loan Agreement Obligations pursuant to Section 2.08 with
additional First Lien Obligations secured by such Shared Collateral under a
Replacement Loan Agreement.

4

--------------------------------------------------------------------------------



“Event of Default” shall have the meaning set forth in the Loan Agreement or the
FLSO Agreement.
“Existing Loan Agreement” shall have the meaning set forth in the definition of
Loan Agreement.
“First Lien Agreements” means collectively, (i) the Loan Agreement Documents and
all related documents and (ii) the FLSO Loan Documents.
“First Lien Obligations” means, collectively, (i) the Loan Agreement Obligations
and (ii) the FLSO Obligations.
“First Lien Secured Parties” means (a) the Loan Agreement Secured Parties and
(ii) the FLSO Secured Parties.
“First Lien Security Documents” means, collectively, (i) the Loan Agreement
Security Documents and (ii) the FLSO Collateral Documents.
“FLSO Agreement” means that certain Loan Agreement dated as of March 6, 2012,
among the Authority, the Tribe, the lending institutions from time to time
parties thereto and the FLSO Authorized Representative, as administrative agent,
as amended, restated, Refinanced or modified from time to time.
“FLSO Authorized Representative” shall have the meaning assigned to such term in
the introductory paragraph to this Agreement.
“FLSO Collateral Agent” shall have the meaning assigned to such term in the
introductory paragraph to this Agreement.
“FLSO Collateral Documents” means the Collateral Documents (as defined in the
FLSO Agreement) and each other agreement entered into in favor of the FLSO
Collateral Agent for the purpose of securing any FLSO Obligations.
“FLSO Loan Documents” means the FLSO Agreement and the other Loan Documents (as
defined in the then extant FLSO Agreement) and each of the other agreements,
documents and instruments providing for or evidencing any other FLSO Obligation,
and any other document or instrument executed or delivered at any time in
connection with any FLSO Obligations, including any intercreditor or joinder
agreement among holders of FLSO Obligations, as each may be amended, restated,
supplemented or otherwise modified from time to time.
“FLSO Obligations” means the “Obligations,” as defined in the FLSO Agreement
and, with respect to any Refinancing Agreement in respect thereof, all amounts
owing by any Grantor pursuant to the terms of such Refinancing Agreement,
including, without limitation, all amounts in respect of any principal, premium,
interest (including any interest and fees accruing subsequent to

5

--------------------------------------------------------------------------------



the commencement of an Insolvency or Liquidation Proceeding at the rate provided
for such Refinancing Agreement, whether or not such interest or fees are allowed
claims under any such proceeding or under applicable state, federal or foreign
law), penalties, fees, expenses, indemnifications, reimbursements, damages and
other liabilities, and guarantees of the foregoing amounts pursuant to such
Refinancing Agreement.
“FLSO Secured Parties” means the holders of any FLSO Obligations, the FLSO
Collateral Agent and the FLSO Authorized Representative.
“General Intercreditor Agreement” means that certain Amended and Restated
Collateral Agency and Intercreditor Agreement, dated as of March 6, 2012, among
the Administrative Agent, the Loan Agreement Collateral Agent, the FLSO
Authorized Representative, the FLSO Collateral Agent, U.S. Bank National
Association, as Existing Second Lien Trustee and Second Lien Collateral Agent,
U.S. Bank National Association, as Initial Additional Second Lien Trustee, U.S.
Bank National Association, as Third Lien Trustee and as Third Lien Collateral
Agent, each Additional Representative (as defined therein), the Authority, and
each Grantor, as amended, restated, supplemental, or otherwise modified, from
time to time.
“Grantors” means the Authority and each other Subsidiary of the Authority which
has granted a security interest pursuant to any First Lien Security Document to
secure any Series of First Lien Obligations.
“Insolvency or Liquidation Proceeding” means:
(1)    any case commenced by or against the Authority or any other Grantor under
any Bankruptcy Law, any other proceeding for the reorganization,
recapitalization or adjustment or marshalling of the assets or liabilities of
the Authority or any other Grantor, any receivership or assignment for the
benefit of creditors relating to the Authority or any other Grantor or any
similar case or proceeding relative to the Authority or any other Grantor or its
creditors, as such, in each case whether or not voluntary;
(2)    any liquidation, dissolution, marshalling of assets or liabilities or
other winding up of or relating to the Authority or any other Grantor, in each
case whether or not voluntary and whether or not involving bankruptcy or
insolvency; or
(3)    any other proceeding of any type or nature in which substantially all
claims of creditors of the Authority or any other Grantor are determined and any
payment or distribution is or may be made on account of such claims.
“Joinder Agreement” means the document substantially in the form of Exhibit A to
this Agreement.
“Junior Priority Bankruptcy Payments” shall have the meaning assigned to such
term in Section 2.16.

6

--------------------------------------------------------------------------------



“Lien” shall mean any mortgage, pledge, security interest, hypothecation,
assignment, lien (statutory or other) or similar encumbrance (including any
agreement to give any of the foregoing, any conditional sale or other title
retention agreement or any lease in the nature thereof).
“Loan Agreement” means (i) that certain Fourth Amended and Restated Credit
Agreement, dated as of March 6, 2012 (as amended, restated, supplemented or
otherwise modified, from time to time, the “Existing Loan Agreement”), among the
Authority, the Tribe, the lending institutions from time to time parties
thereto, the Administrative Agent and the other parties thereto and (ii) any
Replacement Loan Agreement.
“Loan Agreement Cap Amount” means $500,000,000, minus the amount of any payments
and prepayments of term loans under the Loan Agreement Documents and minus
prepayments of revolving loans that permanently reduce the commitments under the
Loan Agreement Documents (in each case, other than in connection with a
Refinancing permitted in connection with Section 2.08).
“Loan Agreement Collateral Agent” shall have the meaning assigned to such term
in the introductory paragraph to this Agreement.
“Loan Agreement Collateral Documents” means the Collateral Documents (as defined
in the Existing Loan Agreement), as the same may be further amended, restated or
modified from time to time.
“Loan Agreement Documents” means, collectively, the Loan Agreement, the Loan
Agreement Collateral Documents and the other Loan Documents (as defined in the
Loan Agreement).
“Loan Agreement Obligations” means, with respect to the Loan Agreement, the
“Obligations” as defined in the Loan Agreement and, with respect to any
Replacement Loan Agreement, all amounts owing by any Grantor pursuant to the
terms of the Replacement Loan Agreement, including, without limitation, all
amounts in respect of any principal, premium, interest (including any interest
and fees accruing subsequent to the commencement of an Insolvency or Liquidation
Proceeding at the rate provided for in the Replacement Loan Agreement, whether
or not such interest or fees are allowed claims under any such proceeding or
under applicable state, federal or foreign law), penalties, fees, expenses,
indemnifications, reimbursements, damages and other liabilities, and guarantees
of the foregoing amounts pursuant to such Replacement Loan Agreement.
“Loan Agreement Secured Parties” means any holders of Loan Agreement
Obligations, including under a Replacement Loan Agreement.
“Loan Agreement Security Documents” means the Loan Agreement Collateral
Documents and each other agreement entered into in favor of the Loan Agreement
Collateral Agent

7

--------------------------------------------------------------------------------



for the purpose of securing any Loan Agreement Obligations.
“Management Activities” shall have the meaning assigned to such term in Section
5.19 hereof.
“Material Event of Default” means an Event of Default (under and as defined in
the First Lien Agreement under which such Non-Controlling Authorized
Representation is the Authorized Representative) consisting of any of the
following: failure to pay any FLSO Obligations when due (after any period of
grace), failure to comply with any financial covenant contained in such First
Lien Agreement, failure to pay the principal of any material indebtedness of the
Borrower or the Tribe or failure to comply with any other term of any agreement
relating to such material indebtedness that gives any holder or holders of such
indebtedness the right to declare such indebtedness due before the date on which
it otherwise would otherwise become due, the Tribe ceasing to be a federally
recognized Indian tribe, the Borrower ceasing to be a wholly-owned
instrumentality of the Tribe or the failure of the Borrower to have any material
portion of Mohegan Sun open to conduct class II or class III gaming. Without
limiting the generality of the provisions of Section 5.13 hereof, this
definition is included in this Agreement solely for the purpose of the operation
of the standstill period set forth in the definition of “Non-Controlling
Authorized Representative Enforcement Date” and shall not be used for any other
purpose or have any consequence whatsoever. Without limiting the generality of
the foregoing, the presence of this definition in this Agreement shall in no
manner inform or otherwise alter or limit the ability of the Administrative
Agent or the Loan Agreement Collateral Agent to exercise any remedies (or take
any other actions) against any Grantor by virtue of the occurrence of any Event
of Default.
“Non-Conforming Plan of Reorganization” means any Plan of Reorganization that
purports to alter the provisions of this Agreement (including those of Article
II, including those of Section 2.01(a), Section 2.03, or Sections 2.10 - 2.16)
or to otherwise grant any First Lien Secured Party any right or benefit,
directly or indirectly, which right or benefit is inconsistent with or expressly
prohibited by the provisions of this Agreement.
“Non-Controlling Authorized Representative” means, at any time with respect to
any Shared Collateral, any Authorized Representative that is not the Applicable
Authorized Representative at such time with respect to such Shared Collateral.
“Non-Controlling Authorized Representative Enforcement Date” means, with respect
to any Non-Controlling Authorized Representative, the date which is the earliest
of (i) 120 days after the occurrence of both (A) a Material Event of Default and
(B) each Collateral Agent’s and each other Authorized Representative’s receipt
of a written notice from such Non-Controlling Authorized Representative
certifying that such an Event of Default has occurred and is continuing, (ii)
120 days after the occurrence of both (A) an Event of Default (under and as
defined in the First Lien Agreement under which such Non-Controlling Authorized
Representative is the Authorized Representative) and (B) each Collateral Agent’s
and each other Authorized Representative’s receipt of written notice from such
Non-Controlling Authorized Representative certifying that (x) an Event of
Default (under and as defined in the First Lien Agreement under which such
Non-Controlling

8

--------------------------------------------------------------------------------



Authorized Representative is the Authorized Representative) has occurred and is
continuing and (y) the First Lien Obligations of the Series with respect to
which such Non-Controlling Authorized Representative is the Authorized
Representative are currently due and payable in full (whether as a result of
acceleration thereof or otherwise) in accordance with the terms of the
applicable First Lien Agreement, and (iii) the expiration of any Standstill
Period (as defined in the General Intercreditor Agreement); provided that the
Non-Controlling Authorized Representative Enforcement Date shall be stayed and
shall not occur and shall be deemed not to have occurred with respect to any
Shared Collateral (1) at any time the Administrative Agent or the Loan Agreement
Collateral Agent has commenced and is diligently pursuing any enforcement action
with respect to such Shared Collateral or (2) at any time the Grantor which has
granted a security interest in such Shared Collateral is then a debtor under or
with respect to (or otherwise subject to) any Insolvency or Liquidation
Proceeding.
“Non-Controlling Collateral Agent” means, at any time with respect to any Shared
Collateral, any Collateral Agent that is not the Applicable Collateral Agent at
such time with respect to such Shared Collateral.
“Non-Controlling Secured Parties” means, with respect to any Shared Collateral,
the First Lien Secured Parties which are not Controlling Secured Parties with
respect to such Shared Collateral.
“Notice of Additional Purchase Option Conditions” shall have the meaning
assigned to such term in clause (ii) of the second sentence of Section 2.18(b).
“Notice of Exercise” shall have the meaning assigned to such term in clause
(iii) of the second sentence of Section 2.18(b).
“Notice of Intent to Exercise” shall have the meaning assigned to such term in
clause (i) of the second sentence of Section 2.18(b).
“Plan of Reorganization” shall have the meaning assigned such term in
Section 2.10.
“Possessory Collateral” means any Shared Collateral in the possession of a
Collateral Agent (or its agents or bailees), to the extent that possession
thereof perfects a Lien thereon under the Uniform Commercial Code of any
jurisdiction. Possessory Collateral includes, without limitation, any
Certificated Securities, Promissory Notes, Instruments, and Chattel Paper, in
each case, delivered to or in the possession of a Collateral Agent under the
terms of the First Lien Security Documents. All capitalized terms used in this
definition and not defined elsewhere in this Agreement have the meanings
assigned to them in the UCC.
“Proceeds” shall have the meaning assigned to such term in Section 2.01 hereof.
“Par Purchase Date” shall have the meaning assigned to such term in Section 2.18

9

--------------------------------------------------------------------------------



(b).
“Par Purchase Option Exercise Period” shall have the meaning assigned to such
term in Section 2.18(b)
“Par Purchase Option Trigger Event” shall have the meaning assigned to such term
in Section 2.18(b)
“Par Purchaser” shall have the meaning assigned to such term in Section 2.18(a).
“Purchase Option Triggering Event of Default” shall have the meaning assigned to
such term in Section 2.18(b).
“Refinance” means, in respect of any indebtedness, to refinance or to issue
other indebtedness or enter alternative financing arrangements, in exchange or
replacement for such indebtedness (in whole or in part), including by adding or
replacing lenders, creditors, agents, borrowers and/or guarantors, and including
in each case, but not limited to, after the original instrument giving rise to
such indebtedness has been terminated and including, in each case, through any
credit agreement, indenture or other agreement, and including without limitation
the making of any new or increased revolving commitments pursuant to any First
Lien Agreement so long as any term loans outstanding under such First Lien
Agreement are permanently reduced substantially simultaneously with the making
of such new or increased revolving commitments in an amount not less than the
amount of such new or increased revolving commitments. “Refinanced” and
“Refinancing” have correlative meanings.
“Refinancing Agreement” means any indenture, credit agreement or other
agreement, document or instrument, pursuant to which any Grantor has or will
incur First Lien Obligations that Refinance in whole or in part any of the other
First Lien Obligations; provided that, in each case, the Indebtedness thereunder
has been designated as First Lien Obligations pursuant to and in accordance with
Section 2.08.
“Replacement Loan Agreement” means any credit agreement, notes or other issuance
of indebtedness that Refinances in whole the then extant Loan Agreement on the
terms set forth in Section 2.08.
“Secured Credit Document” means (i) the Loan Agreement and the Loan Documents
(as defined in the Loan Agreement) and (ii) the FLSO Loan Documents.
“Secured Swap Contracts” means one or more Swap Contracts between Borrower and
one or more of the lenders party to a First Lien Agreement or Affiliates of any
such lenders in respect of the First Lien Obligations.
“Series” means (a) with respect to the First Lien Secured Parties, each of (i)
the Loan Agreement Secured Parties (in their capacities as such) and (ii) the
FLSO Secured Parties (in

10

--------------------------------------------------------------------------------



their capacity as such) and (b) with respect to any First Lien Obligations, each
of (i) the Loan Agreement Obligations and (ii) the FLSO Obligations.
“Shared Collateral” means, as between the Loan Agreement Obligations and the
FLSO Obligations (and the related First Lien Secured Parties), Collateral in
which the holders of any such First Lien Obligations hold or are intended
pursuant to the applicable Secured Credit Documents to hold a security interest.
“Tribe” means The Mohegan Tribe of Indians of Connecticut, a federally
recognized Indian Tribe and Native American sovereign nation.
“UCC” means the Uniform Commercial Code (or similar legislation) as from time to
time in effect in the applicable jurisdiction.
ARTICLE II    
Priorities and Agreements with Respect to Shared Collateral
SECTION 2.01    Priority of Claims.
(a)    Anything contained herein or in any of the Secured Credit Documents to
the contrary notwithstanding, and notwithstanding the date, time, method, manner
or order of grant, attachment or perfection of any Liens securing any Series of
First Lien Obligations granted on the Shared Collateral or the existence of any
intervening third party liens and notwithstanding any provision of the Uniform
Commercial Code of any jurisdiction, any applicable real estate laws, or any
other applicable law or the Secured Credit Documents or any defect or
deficiencies in the Liens securing the First Lien Obligations of any Series or
any other circumstance whatsoever (including, without limitation, the existence
of any intervening third party liens), if an Event of Default has occurred and
is continuing, and the Applicable Collateral Agent or any First Lien Secured
Party is taking action to enforce rights in respect of any Shared Collateral
(including by making a claim under any title insurance policy or any insurance
policy or in connection with any condemnation or eminent domain proceeding), or
any distribution is made in respect of any Shared Collateral in any Insolvency
or Liquidation Proceedings of any Grantor (it being understood that any cash
payments in respect of Liens on Shared Collateral securing any First Lien
Obligations, whether or not denominated as post-petition interest or adequate
protection, paid in any Insolvency or Liquidation Proceeding shall be deemed to
constitute a distribution made in respect of any Shared Collateral) or any First
Lien Secured Party receives any payment pursuant to any intercreditor agreement
(other than this Agreement) with respect to any Shared Collateral, the cash and
non-cash proceeds of any sale, collection or other liquidation of any such
Shared Collateral (including any amount paid under any title insurance policy or
any insurance policy or in connection with any condemnation or eminent domain
proceeding) by any First Lien Secured Party or received by the Applicable
Collateral Agent or any First Lien Secured Party pursuant to any such
intercreditor agreement with respect to such Shared Collateral (all the cash and
non-cash proceeds of any sale, collection or other liquidation of any Shared
Collateral (including any amount paid under any title

11

--------------------------------------------------------------------------------



insurance policy) and all proceeds of any such distribution being collectively
referred to as “Proceeds”), shall be applied (i) FIRST, to the payment of all
amounts owing to the Applicable Collateral Agent (in its capacity as such)
pursuant to the terms of any Secured Credit Document, it being understood that
any such payment of amounts owing to the Applicable Collateral Agent (in its
capacity as such) shall be made solely out of cash proceeds until the payment in
full of such amounts, (ii) SECOND, to the Administrative Agent for (A) the
payment in full of all outstanding and non-contingent Loan Agreement Obligations
in accordance with the terms of the Loan Agreement, it being understood that
obligations in respect to Secured Swap Contracts that have been terminated are
outstanding and non-contingent for purposes of this Section 2.01(a), and (B) the
deposit of cash collateral under the sole dominion and control of the Loan
Agreement Collateral Agent or its designee in an amount equal to 105% of the sum
of the aggregate undrawn amount of all then outstanding Letters of Credit
pursuant to the Loan Agreement Documents and the aggregate facing and similar
fees which will accrue thereon through the stated maturity of the Letters of
Credit (assuming no drawings thereon before stated maturity), (iii) THIRD, after
the outstanding and non-contingent Loan Agreement Obligations have been repaid
in full and the corresponding Commitments (as defined in the Existing Loan
Agreement) and commitments of the applicable lenders under any Replacement Loan
Agreement have been terminated by corresponding amounts (and after the cash
collateralization of the outstanding Letters of Credit required pursuant to the
preceding clause), to the FLSO Authorized Representative for the payment in full
of all outstanding and non-contingent FLSO Obligations in accordance with and in
the priority set forth in the terms of the FLSO Loan Documents (including to the
FLSO Collateral Agent in its capacity as such and in the priority set forth in
the FLSO Loan Documents (to the extent not already paid to the FLSO Collateral
Agent under FIRST above)), (iv) FOURTH, to the Administrative Agent for the
deposit of cash collateral in an amount sufficient to secure the payment in full
of all then‑contingent Loan Agreement Obligations, including in respect of all
outstanding Secured Swap Contracts that have not been terminated, to the extent
that such cash collateralization is contemplated by or expressly provided for in
the Loan Agreement Documents, (v) FIFTH, to the FLSO Authorized Representative
for the deposit of cash collateral in an amount sufficient to secure the payment
in full of all then-contingent FLSO Obligations, to the extent that such cash
collateralization is contemplated by or expressly provided for in the FLSO Loan
Documents, (vi) SIXTH, after the Discharge of all First Lien Obligations
(including the repayment in full in cash thereof and the termination of all
commitments in connection therewith), to the holders of junior Liens on the
Collateral and (vii) SEVENTH, thereafter to the Authority and the other Grantors
or their successors or assigns or as a court of competent jurisdiction may
direct.
(b)    It is acknowledged that the First Lien Obligations of any Series may,
subject to the limitations set forth in the then extant Secured Credit
Documents, be extended, renewed, replaced, restated, supplemented, restructured,
repaid, refunded, Refinanced in accordance with Section 2.08 or otherwise
amended or modified from time to time, all without affecting the priorities set
forth in Section 2.01(a) or the provisions of this Agreement defining the
relative rights of the First Lien Secured Parties of any Series.
(c)    Notwithstanding the date, time, method, manner or order of grant,
attachment or perfection of any Liens securing any Series of First Lien
Obligations granted on the Shared Collateral and notwithstanding any provision
of the UCC of any jurisdiction, any applicable real

12

--------------------------------------------------------------------------------



estate laws, or any other applicable law or the Secured Credit Documents or any
defect or deficiencies in the Liens securing the First Lien Obligations of any
Series or any other circumstance whatsoever, each First Lien Secured Party
hereby agrees that the Liens securing each Series of First Lien Obligations on
any Shared Collateral shall be of equal priority, subject to the priorities set
forth in Section 2.01(a).
(d)    The parties hereto agree that it is their intention that (i) the
Collateral securing the FLSO Obligations shall not be more expansive than the
Collateral securing the Loan Agreement Obligations and (ii) the Collateral
securing the Loan Agreement Obligations shall not be more expansive than the
Collateral securing the FLSO Obligations. In furtherance of the foregoing, the
Loan Agreement Collateral Agent, for itself and on behalf of the Loan Agreement
Secured Parties, and the FLSO Collateral Agent, on behalf of itself and the
other FLSO Secured Parties, agree, subject to the other provisions of this
Agreement:
(i)    upon the reasonable request by the FLSO Collateral Agent or the Loan
Agreement Collateral Agent, to cooperate in good faith (and to direct their
counsel to cooperate in good faith) from time to time in order to determine the
specific items included in the Shared Collateral and the steps taken to perfect
the Liens thereon and the identity of the respective parties obligated under the
Loan Agreement Security Documents and the FLSO Security Documents, respectively;
and
(ii)    that the FLSO Security Documents creating Liens on the Shared Collateral
shall be in all material respects the same forms of documents as the respective
Loan Agreement Security Documents creating Liens on the Shared Collateral.
(e)    So long as the Discharge of Loan Agreement Obligations has not occurred,
the parties hereto agree that each Grantor shall not grant or permit any
additional Liens, or take any action to perfect any additional Liens, on any
asset or property to secure any FLSO Obligation unless it has also granted or
contemporaneously grants a Lien on such asset or property to secure the Loan
Agreement Obligations and has taken all actions required to perfect such Liens.
So long as the Discharge of all FLSO Obligations has not occurred, the parties
hereto agree that each Grantor shall not, and shall not permit any other Grantor
to, grant or permit any additional Liens, or take any action to perfect any
additional Liens, on any asset or property to secure any Loan Agreement
Obligation unless it has also granted or contemporaneously grants a Lien on such
asset or property to secure the FLSO Obligations and has taken all actions
required to perfect such Liens.
SECTION 2.02    Actions With Respect to Shared Collateral; Prohibition on
Contesting Liens.
(a)    With respect to any Shared Collateral, (i) only the Applicable Collateral
Agent shall exercise any rights or remedies with respect to the Shared
Collateral (including with respect to any intercreditor agreement with respect
to any Shared Collateral), and then only on the instructions of the Applicable
Authorized Representative, (ii) the Applicable Collateral Agent shall

13

--------------------------------------------------------------------------------



not follow any instructions with respect to such Shared Collateral (including
with respect to any intercreditor agreement with respect to any Shared
Collateral) from any Non-Controlling Authorized Representative (or any other
First Lien Secured Party other than the Applicable Authorized Representative)
and (iii) no Non-Controlling Authorized Representative or other First Lien
Secured Party (other than the Applicable Authorized Representative) shall (and
shall be deemed to have waived any right to), or shall instruct the Applicable
Collateral Agent to, commence any judicial or nonjudicial foreclosure
proceedings with respect to, seek to have a trustee, receiver, liquidator or
similar official appointed for or over, attempt any action to take possession
of, exercise any right, remedy or power with respect to, or otherwise take any
action to enforce its security interest in or realize upon, or take any other
action available to it in respect of, any Shared Collateral (including with
respect to any intercreditor agreement with respect to any Shared Collateral),
whether under any First Lien Security Document, applicable law or otherwise, it
being agreed that only the Applicable Collateral Agent, acting on the
instructions of the Applicable Authorized Representative and in accordance with
the applicable First Lien Security Documents, shall be entitled to take any such
actions (other than the appointment of a receiver with respect to any gaming
operations or facilities regulated by IGRA) or exercise any such remedies with
respect to Shared Collateral (and each Non-Controlling Authorized Representative
and Non-Controlling Secured Parties shall be deemed to have waived any right,
power, or remedy, whether under any agreement or any applicable law (including
in equity) to the contrary); provided, however, without limiting the other
provisions of this Agreement (including those of Section 2.04), to the extent
that the Applicable Collateral Agent, in its sole and absolute discretion,
determines that action by any other Collateral Agent (such as joining in the
judicial foreclosure of any deed of trust or mortgage on the Shared Collateral)
is necessary or otherwise advisable in order to facilitate or accomplish the
desired enforcement result undertaken by the Applicable Collateral Agent, upon
request of the Applicable Collateral Agent, the applicable Non-Controlling
Authorized Representative shall advise such other Collateral Agent to take such
action and otherwise reasonably cooperate with the Applicable Collateral Agent
and, if for whatever reason such Non-Controlling Authorized Representative shall
fail to so advise the other Collateral Agent or the other Collateral Agent fails
to so act and otherwise reasonably cooperate with the Applicable Collateral
Agent, the Applicable Collateral Agent shall be deemed to have been granted an
irrevocable power of attorney by such other Collateral Agent empowering the
Applicable Collateral Agent to take such actions on behalf of such other
Collateral Agent; provided that the proceeds of any such enforcement and other
amount received in connection therewith shall be applied pursuant to Section
2.01; and provided, further, any Non-Controlling Collateral Agent or
Non-Controlling Authorized Representative may join (but not exercise any control
over) a judicial or other foreclosure or lien enforcement proceeding with
respect to the Collateral initiated by the Applicable Collateral Agent,
including by initiating a separate non-judicial foreclosure proceeding with
respect to any deed of trust entered into for the benefit of such
Non-Controlling Collateral Agent or Non-Controlling Authorized Representative
(which foreclosure proceeding under no circumstances shall conclude prior to the
conclusion of the foreclosure proceeding with respect to the same Shared
Collateral initiated by the Applicable Collateral Agent), to the extent that (i)
such joinder in the reasonable business judgment of such Non-Controlling
Collateral Agent or Non-Controlling Authorized Representative is necessary to
ensure the foreclosure on the Shared Collateral with respect to all First Lien
Obligations and (ii) such action is undertaken in a commercially reasonable
manner and could not reasonably be expected to interfere with such action or
control by the Applicable Collateral Agent in any material respect (and any
proceeds thereof

14

--------------------------------------------------------------------------------



shall in any event be distributed pursuant to the terms of this Agreement).
Notwithstanding the equal priority of the Liens, the Applicable Collateral Agent
(acting on the instructions of the Applicable Authorized Representative) may
deal with the Shared Collateral as if such Applicable Collateral Agent had a
senior Lien on such Collateral. Subject to the provisions of the last sentence
of Section 4.01 (relating to strict foreclosures), no Non-Controlling Authorized
Representative or Non-Controlling Secured Party will (and shall be deemed to
have waived any right to) contest, protest or object to any foreclosure
proceeding or action brought by the Applicable Collateral Agent, Applicable
Authorized Representative or Controlling Secured Party or any other exercise by
the Applicable Collateral Agent, Applicable Authorized Representative or
Controlling Secured Party of any rights and remedies (including any non-judicial
foreclosure) relating to the Shared Collateral, or to cause the Applicable
Collateral Agent to do so on any ground, including, in the case of non-judicial
foreclosure of any personal property collateral, that such foreclosure will not
result in a commercially reasonable disposition of the Collateral; provided,
however, that nothing herein shall prevent any Non-Controlling Secured Party
from making a cash bid for any Shared Collateral at any foreclosure sale. The
foregoing shall not be construed to limit the rights and priorities of any First
Lien Secured Party, Collateral Agent or Authorized Representative with respect
to any property not constituting Shared Collateral.
(b)    Each of the First Lien Secured Parties agrees that it will not (and
hereby waives any right to) contest or support any other Person in contesting,
in any proceeding (including any Insolvency or Liquidation Proceeding), the
perfection, priority, validity or enforceability of a Lien held by or on behalf
of any of the First Lien Secured Parties in all or any part of the Collateral,
or the provisions of this Agreement, and each Collateral Agent may take any
action (not adverse to the other provisions of this Agreement, including
Sections 2.01 and 2.02(a) hereof) to create, perfect, preserve, or protect its
Lien on any Shared Collateral; provided that nothing in this Agreement shall be
construed to prevent or impair the rights of any of any Collateral Agent or any
Authorized Representative to enforce this Agreement.
(c)    The Administrative Agent agrees, contemporaneously with the commencement
(or re-commencement) (as the case may be) of such exercise, to provide written
notice to the FLSO Authorized Representative that it has begun to exercise
remedies with respect to any Shared Collateral. The Administrative Agent further
agrees, contemporaneously with any discontinuance of the present exercise of all
remedies, to provide written notice to the FLSO Authorized Representative should
the Administrative Agent subsequently discontinue pursuing the exercise of
remedies such that neither it nor the Loan Agreement Collateral Agent shall then
be pursuing the exercise of remedies.
SECTION 2.03    No Interference; Payment Over.
(a)    Each First Lien Secured Party agrees that (i) it will not (and shall be
deemed to have waived any right to) challenge, contest, or question, or support
any other Person in challenging, contesting, or questioning, in any proceeding
(including any Insolvency or Liquidation Proceeding) the validity or
enforceability of any First Lien Obligations of any Series or any First Lien
Security Document or the validity, attachment, perfection or priority of any
Lien under any

15

--------------------------------------------------------------------------------



First Lien Security Document or the validity or enforceability of the
priorities, rights or duties established by or other provisions of this
Agreement; (ii) it will not take or cause to be taken any action the purpose or
intent of which is, or could be, to interfere, hinder or delay, in any manner,
whether by judicial proceedings or otherwise, any sale, transfer or other
disposition of the Shared Collateral by the Applicable Collateral Agent, (iii)
except as provided in Section 2.02, it shall have no right to (A) direct the
Applicable Collateral Agent or any other First Lien Secured Party to exercise
any right, remedy or power with respect to any Shared Collateral (including
pursuant to any intercreditor agreement) or (B) consent to the exercise by the
Applicable Collateral Agent or any other First Lien Secured Party of any right,
remedy or power with respect to any Shared Collateral, (iv) it will not
institute any suit or assert in any suit, bankruptcy, insolvency or other
proceeding any claim against the Applicable Collateral Agent or any other First
Lien Secured Party seeking damages from or other relief by way of specific
performance, instructions or otherwise with respect to any Shared Collateral,
and none of the Applicable Collateral Agent, any Applicable Authorized
Representative or any other First Lien Secured Party shall be liable for any
action taken or omitted to be taken by such Applicable Collateral Agent, such
Applicable Authorized Representative or other First Lien Secured Party with
respect to any Shared Collateral in accordance with the provisions of this
Agreement, (v) it will not seek, and hereby waives any right, to have any Shared
Collateral or any part thereof marshaled upon any foreclosure or other
disposition of such Collateral and (vi) it will not attempt, directly or
indirectly, whether by judicial proceedings or otherwise, to challenge the
enforceability of any provision of this Agreement; provided that nothing in this
Agreement shall be construed to prevent or impair the rights of any Collateral
Agent or any other First Lien Secured Party to enforce this Agreement.
(b)    Each First Lien Secured Party hereby agrees that if it shall obtain
possession of any Shared Collateral or shall realize any Proceeds or payment in
respect of any such Shared Collateral, pursuant to any First Lien Security
Document or by the exercise of any rights available to it under applicable law
or in any Insolvency or Liquidation Proceeding or through any other exercise of
remedies (including pursuant to any intercreditor agreement, other than this
Agreement), at any time prior to the Discharge of each of the First Lien
Obligations, then it shall hold such Shared Collateral, proceeds or payment in
trust for the other First Lien Secured Parties and promptly transfer such Shared
Collateral, proceeds or payment, as the case may be, to the Applicable
Collateral Agent, to be distributed in accordance with the provisions of Section
2.01 hereof.
SECTION 2.04    Automatic Release of Liens; Subordination; Amendments to First
Lien Security Documents.
(a)    If, at any time the Applicable Collateral Agent forecloses upon or
otherwise exercises remedies against any Shared Collateral as a result of which
the Lien of the Applicable Collateral Agent on such Shared Collateral is
released, then (whether or not any Insolvency or Liquidation Proceeding is
pending at the time) the Liens in favor of the other Collateral Agents for the
benefit of the applicable Series of First Lien Secured Parties upon such Shared
Collateral will upon 10 days prior written notice to each Additional Collateral
Agent automatically be released and discharged, unless the Applicable Collateral
Agent elects in its sole discretion not to have all or any of such Liens
released and discharged; provided that any proceeds of any Shared Collateral
realized

16

--------------------------------------------------------------------------------



therefrom shall be applied pursuant to Section 2.01 hereof.
(b)    If, at any time the Loan Agreement Collateral Agent releases its Liens on
any Shared Collateral that is the subject of a “Permitted Disposition” as
defined in the Existing Loan Agreement as in effect on the date hereof (or a
corresponding provision in any Replacement Loan Agreement), then the Liens in
favor of the other Collateral Agents for the benefit of the applicable Series of
First Lien Secured Parties upon such Shared Collateral will automatically be
released and discharged subject to the requirements of the Trust Indenture Act,
to the extent applicable; provided, however, that if any such “Permitted
Disposition” is consummated at any time other than following an Event of
Default, such disposition should also have otherwise complied with the
disposition covenants of the FLSO Loan Documents (in effect as of the date
hereof). The Authority shall promptly provide a copy of any such release
executed by the Loan Agreement Collateral Agent to each other Collateral Agent.
(c)    If, at any time the Applicable Collateral Agent executes, on commercial
terms, subordination, non-disturbance, attornment and estoppel agreements with
tenants in properties owned or leased by the Authority and the Restricted
Subsidiaries, including retail and commercial tenants in respect of hotels,
restaurants, night clubs and retail stores, then each other Collateral Agent
shall, upon written request and at the expense of the Authority, promptly
subordinate its Lien in such Shared Collateral or enter into non-disturbance,
attornment and estoppel agreements on the same terms and pursuant to the
documents substantially in the same form as the documents executed by the
Applicable Collateral Agent in connection therewith.
(d)    Each Collateral Agent and each Authorized Representative agrees to
execute and deliver (at the sole cost and expense of the Grantors) all such
authorizations and other instruments as shall reasonably be requested by the
Applicable Collateral Agent to evidence and confirm any release of Shared
Collateral provided for in this Section.
SECTION 2.05    Certain Agreements With Respect to Bankruptcy or Insolvency
Proceedings.
(a)    If any Grantor shall become subject to a case (a “Bankruptcy Case”) under
the Bankruptcy Code and shall move for approval of financing (“DIP Financing”)
to be provided by one or more lenders (the “DIP Lenders”) under Section 364 of
the Bankruptcy Code or the use of cash collateral under Section 363 of the
Bankruptcy Code, each First Lien Secured Party shall be deemed to have agreed
that it will raise no objection (and shall be deemed to have consented) to any
such financing or to the Liens on the Shared Collateral securing the same (“DIP
Financing Liens”) or to any use of cash collateral that constitutes Shared
Collateral, unless any Controlling Secured Party, or an Authorized
Representative of any Controlling Secured Party, shall then oppose or object to
such DIP Financing or such DIP Financing Liens or use of cash collateral (and,
so long as no Controlling Secured Party shall have opposed or objected to such
DIP Financing or such DIP Financing Liens or use of cash collateral, (i) to the
extent that such DIP Financing Liens are senior to the Liens on any such Shared
Collateral for the benefit of the Controlling Secured Parties, each
Non-Controlling Secured Party shall be deemed to have agreed to subordinate its
Liens with respect

17

--------------------------------------------------------------------------------



to such Shared Collateral (and such Liens shall be so subordinated) on the same
terms as the Liens of the Controlling Secured Parties (other than any Liens of
any First Lien Secured Parties constituting DIP Financing Liens) are
subordinated thereto, and (ii) to the extent that such DIP Financing Liens rank
pari passu with the Liens on any such Shared Collateral granted to secure the
First Lien Obligations of the Controlling Secured Parties, each Non-Controlling
Secured Party shall be deemed to have confirmed the priorities with respect to
such Shared Collateral as set forth herein), in each case so long as (A) the
aggregate commitment under the DIP Financing plus the aggregate amount of the
First Lien Obligations then outstanding do not exceed the Cap Amount, (B) each
Collateral Agent and the First Lien Secured Parties of each Series retain the
benefit of their Liens on all such Shared Collateral pledged to the DIP Lenders,
including proceeds thereof arising after the commencement of such proceeding,
with the same priority vis-a-vis all the other First Lien Secured Parties (other
than any Liens of the First Lien Secured Parties constituting DIP Financing
Liens) as existed prior to the commencement of the Bankruptcy Case, (C) the
First Lien Secured Parties of each Series are granted Liens on any additional or
replacement collateral pledged to any First Lien Secured Parties as adequate
protection or otherwise in connection with such DIP Financing or use of cash
collateral, with the same priority vis-a-vis the First Lien Secured Parties as
set forth in this Agreement, (D) if any amount of such DIP Financing or cash
collateral is applied to repay any of the First Lien Obligations, such amount is
applied pursuant to Section 2.01 of this Agreement, and (E) if any First Lien
Secured Parties are granted adequate protection, including in the form of
periodic payments, in connection with such DIP Financing or use of cash
collateral, the proceeds of such adequate protection are applied pursuant to
Section 2.01 of this Agreement; provided that the First Lien Secured Parties of
each Series shall have a right to object to (x) the grant of a Lien to secure
the DIP Financing over any Collateral subject to Liens in favor of the First
Lien Secured Parties of such Series or its Authorized Representative that shall
not constitute Shared Collateral and (y) any other term of the DIP Financing not
specifically enumerated above, but only to the extent that such objection is not
inconsistent with the other provisions of this Agreement; provided, further,
that all First Lien Secured Parties shall have the right to seek and receive the
adequate protection permitted by this Section 2.05(b); and provided, further,
that all First Lien Secured Parties receiving adequate protection shall not
object to (or support any other party in objecting to) any other First Lien
Secured Party receiving adequate protection comparable to any adequate
protection of any kind or type (including Liens, claims or cash payments)
granted to such First Lien Secured Parties in connection with a DIP Financing or
use of cash collateral, it being understood that such adequate protection in the
form of Liens shall be of the same priority as set forth in Section 2.01(c). In
any such Bankruptcy Case, each First Lien Secured Party also shall be deemed to
have agreed that it will not support (and shall have waived any right to
support) in any manner or fashion any DIP Financing or use of cash collateral to
which any Controlling Secured Party or an Authorized Representative of any
Controlling Secured Party shall have affirmatively objected; provided that each
First Lien Secured Party shall have the right to object to any such DIP
Financing or use of collateral to which any Controlling Secured Party or an
Authorized Representative of any Controlling Secured Party shall have
affirmatively objected.
(b)    Nothing in this Agreement shall limit the rights of any Non-Controlling
Secured Parties to (i) file claims in any such Insolvency or Liquidation
Proceeding, (ii) respond to or contest claims seeking the disallowance of, the
valuation of, or challenges to the perfection or the priority of, First Lien
Secured Obligations or a Lien securing such Obligations or otherwise

18

--------------------------------------------------------------------------------



make any agreements or file any motions or objections pertaining to the claims
of the FLSO Secured Parties, in each case not inconsistent with the terms of
this Agreement; (iii) vote on a plan proposed in any Bankruptcy Case permitted
under Section 2.12; (iv) take action to create, perfect, preserve or protect
their lien, so long as such actions are not adverse to the other liens securing
First Lien Obligations or the rights of the Applicable Collateral Agent or any
Controlling Secured Parties to exercise remedies any other First Lien Secured
Party; and (v) make any election permitted under 11 USC §  1111(b), (vi) file
any pleadings, objections or motions in any Insolvency or Liquidation Proceeding
that assert rights or interests available to unsecured creditors of any Grantor
arising under applicable law, but in each case subject to and in accordance with
the terms of this Agreement (it being understood that, without limiting the
generality of the foregoing, no objection to any DIP Financing or use of cash
collateral by any Non-Controlling Secured Parties shall be permissible other
than in accordance with Section 2.05(a) above and it being further understood
that exercising the right, if any, of any Person in such Person’s capacity as a
Non-Controlling Secured Party (including with respect to any undersecured
portion of such Person’s claims) to file an involuntary petition against any
Grantor shall not be in accordance with the terms of this Agreement), (vii) take
any action to value the Shared Collateral in any Insolvency or Liquidation
Proceeding so long as the Non-Controlling Secured Party acknowledges that the
value of the Shared Collateral is equal to or exceeds the outstanding Loan
Agreement Obligations, and (viii) in the case of a sale or other disposition of
any Shared Collateral free and clear of its Liens or other claims under Section
363 of the Bankruptcy Code, make a cash bid for such property.
(c)    In the event that any First Lien Secured Party becomes a judgment Lien
creditor as a result of its enforcement of its rights as an unsecured creditor,
such judgment Lien shall be subject to the terms of this Agreement for all
purposes to the same extent as all other Liens securing the First Lien
Obligations subject to this Agreement.
SECTION 2.06    Reinstatement. In the event that any of the First Lien
Obligations shall be paid in full and such payment or any part thereof shall
subsequently, for whatever reason (including an order or judgment for
disgorgement of a preference under Title 11 of the United Stated Code, or any
similar law, or the settlement of any claim in respect thereof), be required to
be returned or repaid, the terms and conditions of this Article II shall be
fully applicable thereto until all such First Lien Obligations shall again have
been paid in full in cash.
SECTION 2.07    Insurance. As between the First Lien Secured Parties, the
Applicable Collateral Agent, acting at the direction of the Applicable
Authorized Representative, shall have the right to adjust or settle any
insurance policy or claim covering or constituting Shared Collateral in the
event of any loss thereunder and to approve any award granted in any
condemnation or similar proceeding affecting the Shared Collateral; provided
that unless an Event of Default has occurred and is continuing, the Applicable
Collateral Agent shall not have such right with respect to any gaming operations
or facilities regulated by IGRA.
SECTION 2.08    Refinancings. The First Lien Obligations of any Series may be
Refinanced, in whole or in part, in each case to the extent not prohibited by
the provisions of the Loan Agreement and the FLSO Loan Documents, without notice
to, or the consent

19

--------------------------------------------------------------------------------



(except to the extent a consent is otherwise required to permit the refinancing
transaction under any Secured Credit Document) of any First Lien Secured Party
of any other Series, all without affecting the priorities provided for herein or
the other provisions hereof; provided that (i) no such Refinancing shall cause
(x) the aggregate amount of outstanding First Lien Obligations to exceed the Cap
Amount or (y) the aggregate amount of the outstanding Loan Agreement Obligations
to exceed the Loan Agreement Cap Amount, (ii) the Authorized Representative and
Collateral Agent under such Refinancing Agreement shall have executed a Joinder
Agreement on behalf of the holders of such Refinancing indebtedness (with such
changes as may be reasonably approved by each Collateral Agent and each
Authorized Representative) and delivered such Joinder Agreement to each
Authorized Representative and each Collateral Agent, (iii) the Authority shall
have delivered to each Collateral Agent (x) true and complete copies of such
Refinancing Agreement and security documents relating to such Refinancing
Agreement, certified as being true and correct by an authorized officer of the
Authority and (y) a certificate of an authorized officer describing the
obligations to be designated as First Lien Obligations and the initial aggregate
principal amount or face amount thereof and certifying that such obligations are
permitted to be incurred and secured on a pari passu basis with the First Lien
Obligations by the terms of each Secured Debt Agreement and specifying if such
Refinancing Agreement shall be a Replacement Loan Agreement, (iv) the Secured
Credit Documents relating to such Refinancing Agreement shall provide that each
holder of such Refinancing indebtedness will be subject to and bound by the
provisions of this Agreement in its capacity as a holder of such Refinancing
indebtedness and (v) following any such Refinancing, no more than three
Collateral Agents shall be a party hereto. Upon the execution and delivery of a
Joinder Agreement by the additional Authorized Representative and additional
Collateral Agent in accordance with this Section 2.08, each other Authorized
Representative and Collateral Agent shall acknowledge such execution and
delivery thereof, subject to the terms of this Section 2.08, and provided,
further, that no Secured Credit Document entered into with respect to any Series
of First Lien Obligations added to this Agreement after the date hereof shall
limit the ability to Refinance the Loan Agreement Obligations under the Existing
Loan Agreement other than any limitations as expressly set forth in this Section
2.08.
SECTION 2.09    Possessory Collateral Agent as Gratuitous Bailee for
Perfection.    
(a)    The Possessory Collateral shall be delivered to the Loan Agreement
Collateral Agent, and the Loan Agreement Collateral Agent agrees to hold any
Shared Collateral constituting Possessory Collateral that is part of the
Collateral in its possession or control (or in the possession or control of its
agents or bailees) as gratuitous bailee for the benefit of each other First Lien
Secured Party and any assignee solely for the purpose of perfecting the security
interest granted in such Possessory Collateral, if any, pursuant to the
applicable First Lien Security Documents, in each case, subject to the terms and
conditions of this Section 2.09; provided that at any time the Loan Agreement
Collateral Agent is not the Applicable Collateral Agent, the Loan Agreement
Collateral Agent shall, at the request of the Applicable Collateral Agent,
promptly deliver all Possessory Collateral to the Applicable Collateral Agent
together with any necessary endorsements (or otherwise allow the Applicable
Collateral Agent to obtain control of such Possessory Collateral). The Authority
shall take such further action as is required to effectuate the transfer
contemplated hereby and shall indemnify each Collateral Agent for loss or damage
suffered by such Collateral

20

--------------------------------------------------------------------------------



Agent as a result of such transfer except for loss or damage suffered by such
Collateral Agent as a result of its own willful misconduct or gross negligence.
(b)    Each Collateral Agent agrees to hold any Shared Collateral constituting
Possessory Collateral, from time to time in its possession, as gratuitous bailee
for the benefit of each other First Lien Secured Party and any assignee, solely
for the purpose of perfecting the security interest granted in such Possessory
Collateral, if any, pursuant to the applicable First Lien Security Documents, in
each case, subject to the terms and conditions of this Section 2.09.
(c)    Each Collateral Agent agrees that if it has entered or shall at any time
enter into a control agreement or similar agreement with respect to any Shared
Collateral (including any deposit account, securities account or other account),
(such Shared Collateral being referred to herein as the “Controlled Shared
Collateral”), such Collateral Agent shall, solely for the purpose of perfecting
the Liens of any other Collateral Agent granted on such Shared Collateral under
its Secured Credit Documents and subject to the terms and conditions of this
Article, also hold such Controlled Shared Collateral and act under such control
agreement or similar agreement as agent for each such other Collateral Agent and
First Lien Secured Parties (any Collateral Agent that shall be holding any
Controlled Shared Collateral as agent being referred to herein as the “Bailee
Collateral Agent”). In furtherance of the foregoing, each Collateral Agent
appoints each Bailee Collateral Agent as such Collateral Agent’s collateral
agent hereunder with respect to any Controlled Shared Collateral that such
Bailee Collateral Agent controls at any time solely for the purpose of
perfecting a Lien on such Controlled Shared Collateral.
(d)    In furtherance of the foregoing, each Grantor hereby grants a security
interest in the Controlled Shared Collateral to each Collateral Agent that
controls Controlled Shared Collateral for the benefit of all First Lien Secured
Parties which have been granted a Lien on the Controlled Shared Collateral
controlled by such Collateral Agent.
(e)    Unless the Lien of the FLSO Collateral Agent on such Collateral shall
have been or concurrently is released, after the occurrence of the Discharge of
Loan Agreement Obligations, the Loan Agreement Collateral Agent and the Grantors
shall at the request of the FLSO Collateral Agent have each control agreement
assigned to the FLSO Collateral Agent or otherwise have control of all
Controlled Shared Collateral transferred to the FLSO Collateral Agent, in each
case, to the extent that the applicable FLSO Loan Documents would entitle the
FLSO Collateral Agent to have control over the Controlled Shared Collateral.
(f)    The duties or responsibilities of each Collateral Agent under this
Section 2.09 shall be limited solely to holding any Shared Collateral
constituting Possessory Collateral as gratuitous bailee for the benefit of each
other First Lien Secured Party for purposes of perfecting the Lien held by such
First Lien Secured Parties therein.
SECTION 2.10    Separate Grants of Security and Separate Classification. It is
acknowledged and agreed that:

21

--------------------------------------------------------------------------------



(a)    the Loan Agreement Obligations of the Authority and each Grantor,
including in respect of Shared Collateral, constitute claims separate and apart
(and of a different nature) from any other First Lien Obligations of the
Authority and each other Grantor, including in respect of the Shared Collateral;
(b)    the grant of Liens to secure the Loan Agreement Obligations constitutes a
separate and distinct grant of Liens from any Liens granted to secure any other
First Lien Obligations; and
(c)    because of, among other things, their differing payment terms, their
differing covenant rights, and their differing rights in the Shared Collateral
(including vis-à-vis any Grantor and/or in directing the exercise of any rights
in and remedies against the Collateral), the Loan Agreement Obligations are
fundamentally different and distinct from (and substantially dissimilar, within
the meaning of Section 1122 of the Bankruptcy Code, to) any and all other First
Lien Obligations and must be separately classified in any plan of
reorganization, liquidation, arrangement, or composition (any “Plan of
Reorganization”), proposed or confirmed in an Insolvency or Liquidation
Proceeding and the First Lien Obligations of any Series must be separately
classified in any such plan from the First Lien Obligations of any other Series.
To further effectuate the intent of the parties as provided in the immediately
preceding sentence, and without limiting the generality of the other provisions
of this Agreement, if it is held that the claims against the Authority or any
Grantor in respect of the Shared Collateral constitute only one secured claim
(rather than separate classes of claims), then the FLSO Collateral Agent and the
FLSO Authorized Representative, on behalf of the FLSO Secured Parties, hereby
acknowledges and agrees that all distributions pursuant to Section 2.01(a) or
Section 2.03 shall be made as if there were separate classes of senior and
junior secured claims against the Authority and the Grantors in respect of the
Shared Collateral (with the effect being that, to the extent that the aggregate
value of the Shared Collateral is sufficient (for this purpose ignoring all
claims held by the FLSO Collateral Agent on behalf of the Secured Parties), the
Loan Agreement Secured Parties shall be entitled to receive from the proceeds or
deemed proceeds of such Shared Collateral, in addition to amounts distributed to
them in respect of principal, pre-petition interest and other claims, all
amounts owing in respect of post-petition interest at the relevant default rate
and all reasonable fees, costs, and changes provided for under the Loan
Agreement and the Loan Agreement Security Documents (even though such claims may
or may not be allowed in whole or in part in the respective Insolvency or
Liquidation Proceeding) before any distribution from the proceeds or deemed
proceeds of such Shared Collateral is made in respect of the claims held by the
FLSO Collateral Agent, with the FLSO Collateral Agents, on behalf of the FLSO
Secured Parties, hereby acknowledging and agreeing to turn over to the
Administrative Agent (for distribution to the holders of the Loan Agreement
Obligations) all amounts otherwise received or receivable by them from the
proceeds or deemed proceeds of such Shared Collateral to the extent needed to
effectuate the intent of this sentence even if such turnover of amounts has the
effect of reducing the amount of (or the distributions on) the claim of the FLSO
Secured Parties).



22

--------------------------------------------------------------------------------



SECTION 2.11        Amendments to First Lien Security Documents.
(a)    Without the prior written consent of the Administrative Agent and Loan
Agreement Collateral Agent, the FLSO Collateral Agent agrees that no FLSO
Security Document may be amended, supplemented or otherwise modified or entered
into to the extent such amendment, supplement or modification, or the terms of
any new FLSO Security Document, would be prohibited by, or would require any
Grantor to act or refrain from acting in a manner that would violate, any of the
terms of this Agreement.
(b)    Without the prior written consent of the FLSO Collateral Agent, the
Administrative Agent and the Loan Agreement Collateral Agent agree that no Loan
Agreement Security Document may be amended, supplemented or otherwise modified
or entered into to the extent such amendment, supplement or modification, or the
terms of any new Loan Agreement Security Document, would be prohibited by, or
would require any Grantor to act or refrain from acting in a manner that would
violate, any of the terms of this Agreement.
(c)    In determining whether an amendment to any First Lien Security Document
is permitted by this Section 2.11, each Collateral Agent may conclusively rely
on an officer’s certificate of the Authority stating that such amendment is
permitted by this Section 2.11.
(d)    Without the prior written consent of the FLSO Collateral Agent and the
FLSO Authorized Representative, the Administrative Agent and the Loan Agreement
Collateral Agent shall not consent to (or shall not otherwise enter into) any
amendment of the General Intercreditor Agreement.
SECTION 2.12        Plan of Reorganization. The holders of the Loan Agreement
Obligations and the holders of the FLSO Lien Obligations, with respect to claims
secured by the Shared Collateral, shall be entitled to vote to accept or reject
any Plan of Reorganization in connection with any Insolvency or Liquidation
Proceeding so long as such Plan of Reorganization is a Conforming Plan of
Reorganization and shall be entitled to vote to reject any such Plan of
Reorganization that is a Non-Conforming Plan of Reorganization; provided,
however, that none of the First Lien Secured Parties shall be entitled to take
any action or vote in any way that supports the confirmation of any
Non-Conforming Plan of Reorganization. Without limiting the generality of any
provisions of this Agreement, any vote to accept, and any other act to support
the confirmation or approval of, any Non-Conforming Plan of Reorganization shall
be inconsistent with and accordingly, a violation of the terms of this
Agreement, and each Collateral Agent shall be entitled to have any such vote to
accept a Non-Conforming Plan of Reorganization changed or not counted in
determining acceptance or rejection of such a Non-Conforming Plan and further to
have any such support of any Non-Conforming Plan of Reorganization withdrawn.
SECTION 2.13        Adequate Protection. Each FLSO Secured Party shall be deemed
to have agreed that the Applicable Collateral Agent shall be entitled to seek or
request (and to have waived any right to object to or otherwise oppose the
Applicable Collateral

23

--------------------------------------------------------------------------------



Agent’s seeking or requesting), and the Applicable Collateral Agent (upon the
direction of the Controlling Secured Party) shall seek or request, adequate
protection in any Insolvency or Liquidation Proceeding of the interest of the
Loan Agreement Secured Parties in the Shared Collateral, regardless of the form
of any such adequate protection. If any such adequate protection shall be in the
form of cash payments, such cash payment shall be deemed to be distributed and
may be applied as if such cash payments were distributed pursuant to Section
2.01(a). If any such adequate protection is in the form of additional Liens on
Shared Collateral, such Liens shall be of the same priority as set forth in
Section 2.01(c), but subject to Section 2.01(a). Where the Controlling Secured
Party has directed the Applicable Collateral Agent to seek adequate protection
on behalf of the Loan Agreement Secured Parties, and only in such instance, FLSO
Secured Parties may seek adequate protection, it being understood that, if
granted, such adequate protection in the form of cash payments shall be subject
to Section 2.01(a) and such adequate protection in the form of Liens shall be of
the same priority as set forth in Section 2.01(c), but subject to Section
2.01(a). If, notwithstanding any provision of this Agreement to the contrary,
any Additional First Lien Secured Parties should be granted, for any reason
whatsoever, in any Insolvency or Liquidation Proceeding any form of adequate
protection, any such adequate protection consisting of cash payments shall be
deemed to constitute Shared Collateral and shall be distributed and applied as
if distributed pursuant to Section 2.01(a) until the Discharge of Loan Agreement
Obligations, and such adequate protection in the form of Liens shall be deemed
to be granted on Shared Collateral, subject to Section 2.01(a).
SECTION 2.14        Post-Petition Interest. (a) Each FLSO Secured Party shall be
deemed to have agreed that the Applicable Collateral Agent shall be entitled to
seek or request (and to have waived any right to object to or otherwise oppose
the Applicable Collateral Agent’s seeking or requesting), and the Applicable
Collateral Agent (upon the direction of the Controlling Secured Party) shall
seek or request, the allowance and/or current payment (including in the form of
adequate protection payments) in any Insolvency or Liquidation Proceeding of
Loan Agreement Obligations consisting of post-petition interest, fees, or
expenses to the extent of value of any First Lien Obligations, without regard to
the existence of the Liens of any of the FLSO Secured Parties (or the Liens held
by any Collateral Agent on their behalf) on the Shared Collateral and with such
value to be determined specifically without regard to the existence of the Liens
of any of the FLSO Secured Parties on the Shared Collateral. Where a Controlling
Secured Party has directed the Applicable Collateral Agent to seek or request
the allowance and/or current payment of Loan Agreement Obligations consisting of
post-petition interest, fees, or expenses to the extent of value of any First
Lien Obligations in any Insolvency or Liquidation Proceeding, in the manner set
forth in this Section 2.14, the Collateral Agent may also request the allowance
and/or current payment of FLSO Obligations consisting of post-petition interest,
fees, or expenses to the extent of value of any First Lien Obligations (with
regard to the amount of the Loan Agreement Obligations), subject in all respects
to the other provisions of this Agreement, including the provisions of the
preceding sentence of this Section 2.14 and the provisions of Section 2.01(a)
and Section 2.13.
(b)    Subject in all respects to the other provisions of this Agreement
(including Sections 201, 2.03, 2.05(b), and 2.14(a) hereof), the FLSO Collateral
Agent or any other FLSO Secured Party may seek the allowance in any Insolvency
or Liquidation Proceeding of First Lien

24

--------------------------------------------------------------------------------



Obligations consisting of post-petition interest to the extent that the
aggregate value of the Shared Collateral (after taking into account application
to any Loan Agreements Obligations) exceeds the FLSO Obligations.
SECTION 2.15        No X Clause. This Agreement does not include any “X Clause”
in favor of any of the FLSO Secured Parties. Without limiting the generality of
the foregoing or of any other provision of this Agreement, absent a Discharge of
Loan Agreement Obligations occurring on or before the effective date of any such
Plan of Reorganization or absent the affirmative vote of Lenders holding
eighty-five percent (85%) or more of the Aggregate Loan Agreement Exposures
expressly consenting to an alternate treatment in favor of the FLSO Secured
Parties in connection with any such Plan of Reorganization, no FLSO Secured
Party shall be entitled to receive or retain any cash or any debt or equity
securities to be distributed under any confirmed Plan of Reorganization on
account of or otherwise by virtue of Liens in their favor on the Shared
Collateral, regardless of the manner in which such distributions may or may not
be expressly denominated or otherwise characterized (whether under such Plan of
Reorganization, in any accompanying disclosure statement or other solicitation
materials, or otherwise), but any such cash or debt or equity securities instead
shall be deemed to constitute Shared Collateral and shall be distributed to the
Administrative Agent for further distribution to the Loan Agreement Secured
Parties, which shall be theirs to retain and/or otherwise realize upon, pending
a Discharge of Loan Agreement Obligations.
SECTION 2.16        Illustration of Turnover Obligations. Without limiting the
generality of the other provisions of this Agreement (including those of Section
2.03), and for avoidance of doubt, until the Discharge of Loan Agreement
Obligations, if the FLSO Secured Parties are granted cash payments in respect of
Liens on Shared Collateral securing any First Lien Obligations, whether or not
denominated as post-petition interest or adequate protection, in any Insolvency
or liquidation Proceeding (the “Junior Priority Bankruptcy Payments”), and
regardless as to whether or not any such cash payments are permitted pursuant to
the other provisions of this Agreement, such cash payments shall be deemed to
constitute Shared Collateral, shall be turned over to the Applicable Collateral
Agent in accordance with Section 2.03, and shall be applied in accordance with
the provisions of Section 2.01(a) (and regardless as to whether any order of the
pertinent bankruptcy court or other court with jurisdiction over such Insolvency
or Liquidation Proceeding authorizing or directing any Junior Priority
Bankruptcy Payments shall expressly provide for such turnover to the Applicable
Collateral Agent). Nothing in this Section 2.16 shall preclude the FLSO
Collateral Agent or any FLSO Secured Party from receiving or retaining, to the
extent otherwise expressly permitted pursuant to the other provisions of this
Agreement, adequate protection in a form that is not a cash payment , including
additional or replacement Liens.
SECTION 2.17        Effect of FLSO Agreements Set Forth in this Article II. For
avoidance of doubt, and without limiting the scope or effect of any other
provision of this Agreement (including Section 5.01 hereof), each ‘agreement’ on
behalf of the FLSO Collateral Agent, the FLSO Authorized Representative and each
other FLSO Secured Party set forth in this Article II shall be deemed to include
an express waiver of any right on the part of any such Persons to take any
action in contravention of such agreement.

25

--------------------------------------------------------------------------------



SECTION 2.18        Option to Purchase Loan Agreement Obligations.
(a)    Without prejudice to the enforcement of remedies by the Loan Agreement
Collateral Agent and the Loan Agreement Secured Parties pursuant to the terms of
the Loan Agreement Documents and applicable law, and subject to clauses (b) and
(c) below the FLSO Secured Parties (and their affiliates) shall have the right
to purchase by way of assignment (and shall thereby also assume all commitments
and duties of the Loan Agreement Secured Parties), at any time during the
exercise period described in clause (b) below of this Section 2.18, all, but not
less than all, of the Loan Agreement Obligations (other than any obligations
under any outstanding or terminated Swap Contracts), including all principal of
and interest and fees on and all prepayment or acceleration penalties and
premiums in respect of all Loan Agreement Obligations, outstanding at the time
of purchase. Any purchase pursuant to this Section 2.18(a) shall be made in
accordance with clause (b) and (c) below and as follows:
(i)    by the assignee or assignees designated in writing to the Administrative
Agent pursuant to clause (b) below (collectively, the “Par Purchasers”), each of
which shall be a FLSO Secured Party or an affiliate of a FLSO Secured Party, for
(x) a purchase price equal to the sum of (A) in the case of all loans, advances
or other similar extensions of credit that constitute Loan Agreement Obligations
(including unreimbursed amounts drawn in respect of Letters of Credit, but
excluding the undrawn amount of then outstanding Letters of Credit and excluding
any exposure, whether contingent or otherwise, under any Swap Contracts), 100%
of the principal amount thereof and all accrued and unpaid interest thereon
through the date of purchase, plus (B) all unpaid fees, expenses, non-contingent
indemnities and other amounts, including out-of-pocket expenses (such as the
fees and expenses of attorneys and other professionals), which are then due and
payable to the various Loan Agreement Secured Parties, but excluding obligations
under any outstanding or terminated Swap Contracts, pursuant to the terms of the
various Loan Agreement Documents; and (y) an obligation on the part of the
respective Par Purchasers (which shall be expressly provided in the assignment
documentation described below) to reimburse each issuing lender (or any Loan
Agreement Secured Party required to pay the same) for all amounts thereafter
drawn with respect to any Letters of Credit constituting Loan Agreement
Obligations which remain outstanding after the date of any purchase pursuant to
this Section 2.18, together with all facing fees and other amounts which may at
any future time be owing to the respective issuing lender with respect to such
Letters of Credit. The Administrative Agent shall calculate the amount of such
purchase price, and such calculation shall be binding on all parties absent
manifest error;
(ii)    with the purchase price described in preceding clause (a)(i)(x) payable
in cash on the date of purchase against transfer to the respective Par
Purchasers (without recourse and without any representation or warranty
whatsoever, whether as to the enforceability of any Loan Agreement Obligation or
the validity,

26

--------------------------------------------------------------------------------



enforceability, perfection, priority or sufficiency of any Lien securing, or
guarantee or other supporting obligation for, any Loan Agreement Obligation or
as to any other matter whatsoever other than with respect to ownership of such
obligations free and clear of any Lien created by or through the pertinent
assignor); provided that the purchase price in respect of any outstanding Letter
of Credit that remains undrawn on the date of purchase shall be payable in cash
as and when such Letter of Credit is drawn upon (1) first, from the cash
collateral account described in clause (a)(iii) below, until the amounts
contained therein have been exhausted, and (2) thereafter, directly by the
respective Par Purchasers;
(iii)    with such purchase accompanied by a deposit of cash collateral under
the sole dominion and control of the Loan Agreement Collateral Agent or its
designee in an amount equal to 105% of the sum of the aggregate undrawn amount
of all then outstanding Letters of Credit pursuant to the Loan Agreement
Documents and the aggregate facing and similar fees which will accrue thereon
through the stated maturity of the Letters of Credit (assuming no drawings
thereon before stated maturity), as security for the respective Par Purchasers’
obligations to pay amounts as provided in preceding clause (a)(i)(y), it being
understood and agreed that (x) at the time any facing or similar fees are owing
to an issuer with respect to any Letter of Credit, the Loan Agreement Collateral
Agent may apply amounts deposited with it as described above to pay the same and
(y) upon any drawing under any Letter of Credit, the Loan Agreement Collateral
Agent shall apply amounts deposited with it as described above to repay the
respective unpaid drawing. After giving effect to any payment made as described
above in this clause (iii), those amounts (if any) then on deposit with the Loan
Agreement Collateral Agent as described in this clause (iii) which exceed 105%
of the sum of the aggregate undrawn amount of all then outstanding Letters of
Credit and the aggregate facing and similar fees (to the respective issuers)
which will accrue thereon through the stated maturity of the then outstanding
Letters of Credit (assuming no drawings thereon before stated maturity), shall
be returned to the respective Par Purchasers (as their interests appear).
Furthermore, at such time as all Letters of Credit have been cancelled, expired
or been fully drawn, as the case may be, and after all applications described
above have been made, any excess cash collateral deposited as described above in
this clause (iii) (and not previously applied or released as provided above)
shall be returned to the respective Par Purchasers, as their interests appear;
(iv)    with all amounts payable to the various Loan Agreement Secured Parties
in respect of the assignments described above to be distributed to them by the
Loan Agreement Collateral Agent in accordance with their respective holdings of
the various Loan Agreement Obligations;
(v)    with such purchase to be made pursuant to assignment documentation
substantially in the form attached as an exhibit to the Loan Agreement (with the
cost and expenses relating to any such assignment (including reasonable

27

--------------------------------------------------------------------------------



attorney fees and expenses) to be paid by the respective Par Purchasers); it
being understood and agreed that the Loan Agreement Collateral Agent and each
Loan Agreement Secured Party shall retain all rights to indemnification as
provided in the relevant Loan Agreement Documents. The relevant assignment
documentation will be executed by the Loan Agreement lenders and/or by the
Administrative Agent on behalf of any such lender under a power of attorney
granted to the Administrative Agent for that purpose in the Loan Agreement. The
relevant assignment documentation shall also provide that, if for any reason
(other than the gross negligence or willful misconduct of the Loan Agreement
Collateral Agent (as determined by a court of competent jurisdiction in a final
and nonappealable judgment)), the amount of cash collateral held by the Loan
Agreement Collateral Agent or its designee pursuant to preceding clause (a)(iii)
is at any time less than the full amounts owing with respect to any Letter of
Credit described above (including facing and similar fees) then the respective
Par Purchasers shall promptly reimburse the Loan Agreement Collateral Agent (who
shall pay the respective issuing bank) the amount of deficiency; and
(vi)    with such purchase to be made expressly subject to such waivers and
releases as the Administrative Agent and the Required Lenders under the Loan
Agreement (or any corresponding term under any Replacement Loan Agreement) shall
require pursuant to clause (ii) of the second sentence of clause (b) below (any
such waivers and releases, “Additional Purchase Option Conditions”).
(b)    The right to exercise the purchase option described in Section 2.18(a)
above shall arise upon either the principal amount of the Loan Agreement
Obligations’ having been permanently reduced (other than by virtue of the
exercise of remedies) to $100,000,000 or less or the occurrence of an Event of
Default (each, a “Par Purchase Option Trigger Event”) and shall terminate
automatically on the date that is 180 days after the date of the occurrence of
the pertinent Par Purchase Option Trigger Event (such period, the “Par Purchase
Option Exercise Period”); provided that the occurrence of a Par Purchase Option
Trigger Event consisting of the permanent reduction (other than by virtue of the
exercise of remedies) of the principal amount of the Loan Agreement Obligations
to $100,000,000 or less shall not preclude the occurrence of a Par Purchase
Option Trigger Event consisting of an Event of Default; provided further that,
if the pertinent Par Purchase Option Trigger Event is an Event of Default, the
Par Purchase Option Exercise Period shall begin to run from the occurrence of
the initial Event of Default (the “Purchase Option Triggering Event of Default”)
and shall not be restarted or otherwise extended by the occurrence of any
subsequent Event of Default unless the initial Event of Default shall no longer
be continuing, in which event the Par Purchase Option Exercise Period
automatically shall terminate upon such discontinuance, without prejudice to any
subsequent Event of Default’s constituting a new Par Purchase Option Trigger
Event, it being understood that, if any such subsequent Event of Default shall
no longer be continuing, the process may repeat itself. Upon the occurrence of
the pertinent Par Purchase Option Trigger Event, the purchase option shall
thereafter be exercisable and legally enforceable only as follows: (i) the FLSO
Authorized Representative may at any time during the pertinent Par Purchase
Option Exercise Period give written notice (the “Notice of Intent to

28

--------------------------------------------------------------------------------



Exercise”) to the Administrative Agent of the applicable Par Purchasers’ intent
to exercise the purchase option; (ii) within ten (10) Business Days of
Administrative Agent’s receipt of the Notice of Intent to Exercise, the
Administrative Agent may give written notice (the “Notice of Additional Purchase
Option Conditions”) to the FLSO Authorized Representative of any Additional
Purchase Option Conditions in connection with the exercise by the Par Purchasers
of the purchase option; provided, that if the Administrative Agent does not
deliver the Notice of Additional Purchase Option Conditions within ten (10)
Business Days of Administrative Agent’s receipt of the Notice of Intent to
Exercise, there shall be no Additional Purchase Option Conditions; and (iii) if
the Par Purchasers expressly accept in writing the Additional Purchase Option
Conditions set forth in the Notice of Additional Purchase Option Conditions
(such written acceptance to be set forth in the pertinent Notice of Exercise (as
defined below)) or if there are no Additional Purchase Option Conditions, the
FLSO Representative, on behalf of such Par Purchasers, may exercise the purchase
option upon at least ten (10) Business Days’ prior written notice of exercise
(the “Notice of Exercise”) given to the Administrative Agent by the FLSO
Authorized Representative at any time during the pertinent Par Purchase Option
Exercise Period. The Notice of Exercise shall (A) designate a purchase date (the
“Par Purchase Date”) on which the purchase shall occur during the Par Purchase
Option Exercise Period and (B) set forth the identities (including legal names)
of each of the Par Purchasers together with the respective percentages of the
Loan Agreement Obligations to be purchased by such Persons. The Par Purchase
Date shall occur no sooner than ten (10) Business Days following the delivery
date of the Notice of Exercise, but within the earlier of (x) twenty (20)
Business Days following the date the Notice of Exercise is delivered to the
Administrative Agent and (y) the end of the Par Purchase Option Exercise Period,
and the exercise of the purchase option set forth in this Section 2.18 on such
Par Purchase Date further shall be subject to the provisions of clause (a) above
and of clause (c) below and to the appointment of a replacement or successor
Administrative Agent and Loan Agreement Collateral Agent on such date by Par
Purchasers that would constitute Required Lenders under the Loan Agreement (or
any corresponding term under any Replacement Loan Agreement) after giving effect
to the Par Purchase Date pursuant to Section 11.06 of the Loan Agreement (or any
corresponding section under any Replacement Loan Agreement) and pursuant to
resignation and successor documents acceptable to the existing Administrative
Agent and Loan Agreement Collateral Agent, with the resignation and replacement
of the existing Administrative Agent and Loan Agreement Collateral Agent to be
effective immediately upon and as of the Par Purchase Date. The Administrative
Agent and the other Loan Agreement Secured Parties shall be entitled to rely in
all respects upon the information set forth in the Notice of Intent to Exercise
and the Notice of Exercise, including the identities (including legal names) of
the Par Purchasers, and shall otherwise be entitled to deal exclusively with the
FLSO Authorized Representative in connection with all aspects of the exercise of
the purchase option provided for in this Section 2.18.
(c)    Each assignment made pursuant to this Section 2.18 shall be subject to
the provisions of Section 12.06 of the Loan Agreement (or any corresponding
section of any Replacement Loan Agreement); provided that
(i)    the Borrower hereby irrevocably consents to any assignment effected to
one or more FLSO Secured Parties (or their affiliates) and to any appointment of
a successor Administrative Agent and Loan Agreement Collateral Agent, in each
case pursuant to this Section 2.18, for purposes of Sections 11.06 and
12.06(b)(iii)

29

--------------------------------------------------------------------------------



of the Loan Agreement (or any corresponding sections of any Replacement Loan
Agreement) and for all other purposes under the Loan Agreement Documents; and
(ii)    the Administrative Agent hereby irrevocably consents to the assignment
of all (but not less than all) Loan Agreement Obligations effected solely
pursuant to this Section 2.18 to one or more FLSO Secured Parties (or their
affiliates) for purposes of Section 12.06(b)(iii) of the Loan Agreement (or any
corresponding section of any Replacement Loan Agreement).
(d)    For avoidance of doubt, the Loan Agreement Obligations consisting of any
obligations under any outstanding or terminated Secured Swap Contracts shall not
be included in the obligations transferred upon the exercise of the purchase
option set forth in this Section 2.18, it being understood that, following such
exercise, the assignor who is a counterparty any under such Secured Swap
Contracts shall continue to retain the benefit of any Liens on the Shared
Collateral securing such Swap Contract exposure and the benefit of other
provisions of this Agreement with respect to such exposure, including under
Section 2.01(a) hereof.
(e)    Without limiting the generality of the provisions of clause (a) of this
Section 2.18, the purchase option set forth in this Section 2.18 shall create
(or be deemed to create) no additional notice, direction, or standstill rights
in favor of the FLSO Secured Parties, and specifically, the Applicable
Collateral Agent shall be entitled, in its sole and absolute discretion, to take
or not take any enforcement action during the Par Purchase Option Exercise
Period.
ARTICLE III    
Existence and Amounts of Liens and Obligations
Whenever a Collateral Agent or any Authorized Representative shall be required,
in connection with the exercise of its rights or the performance of its
obligations hereunder, to determine the existence or amount of any First Lien
Obligations of any Series, or the Shared Collateral subject to any Lien securing
the First Lien Obligations of any Series, it may request that such information
be furnished to it in writing by each other Collateral Agent or Authorized
Representative and shall be entitled to make such determination on the basis of
the information so furnished; provided, however, that if an Authorized
Representative or a Collateral Agent shall fail or refuse reasonably promptly to
provide the requested information, the requesting Collateral Agent or Authorized
Representative shall be entitled to make any such determination by such method
as it may, in the exercise of its good faith judgment, determine, including by
reliance upon a certificate of the Authority. Each Collateral Agent and each
Authorized Representative may rely conclusively, and shall be fully protected in
so relying, on any determination made by it in accordance with the provisions of
the preceding sentence (or as otherwise directed by a court of competent
jurisdiction) and shall have no liability to any Grantor, any First Lien Secured
Party or any other person as a result of such determination.

30

--------------------------------------------------------------------------------



ARTICLE IV    
The Collateral Agent
SECTION 4.01    Authority.
(a)    Each Non-Controlling Secured Party acknowledges and agrees that the
Applicable Collateral Agent shall be entitled, for the benefit of the First Lien
Secured Parties, to sell, transfer or otherwise dispose of or deal with any
Shared Collateral as provided herein and in the First Lien Security Documents,
without regard to any rights to which the Non-Controlling Secured Parties would
otherwise be entitled as a result of the First Lien Obligations held by such
Non-Controlling Secured Parties. Without limiting the foregoing, each
Non-Controlling Secured Party agrees that none of the Applicable Collateral
Agent, the Applicable Authorized Representative or any other First Lien Secured
Party shall have any duty or obligation first to marshal or realize upon any
type of Shared Collateral (or any other Collateral securing any of the First
Lien Obligations), or to sell, dispose of or otherwise liquidate all or any
portion of such Shared Collateral (or any other Collateral securing any First
Lien Obligations), in any manner that would maximize the return to the
Non-Controlling Secured Parties, notwithstanding that the order and timing of
any such realization, sale, disposition or liquidation may affect the amount of
proceeds actually received by the Non-Controlling Secured Parties from such
realization, sale, disposition or liquidation. Each of the First Lien Secured
Parties waives any claim it may now or hereafter have against any Collateral
Agent or the Authorized Representative of any other Series of First Lien
Obligations or any other First Lien Secured Party of any other Series arising
out of (i) any actions which any Collateral Agent, Authorized Representative or
the First Lien Secured Party take or omit to take (including, actions with
respect to the creation, perfection or continuation of Liens on any Collateral,
actions with respect to the foreclosure upon, sale, release or depreciation of,
or failure to realize upon, any of the Collateral and actions with respect to
the collection of any claim for all or any part of the First Lien Obligations
from any account debtor, guarantor or any other party) in accordance with the
First Lien Security Documents or any other agreement related thereto or to the
collection of the First Lien Obligations or the valuation, use, protection or
release of any security for the First Lien Obligations, other than any claims
for breach of this Agreement, (ii) any election by any Applicable Authorized
Representative or any holders of First Lien Obligations, in any proceeding
instituted under the Bankruptcy Code, of the application of Section 1111(b) of
the Bankruptcy Code or (iii) subject to Section 2.05, any borrowing by, or grant
of a security interest or administrative expense priority under Section 364 of
the Bankruptcy Code by, the Authority or any of its subsidiaries, as
debtor-in-possession. Notwithstanding any other provision of this Agreement, a
Collateral Agent shall not accept any Shared Collateral in full or partial
satisfaction of any First Lien Obligations pursuant to Section 9-620 of the UCC
(or similar provision or power available with respect to the foreclosure of any
lien or security interest in, to, or otherwise relating to any real property) of
any jurisdiction, without the consent of each Authorized Representative
representing holders of First Lien Obligations for whom such Collateral
constitutes Shared Collateral.
SECTION 4.02    Exculpatory Provisions. Notwithstanding any other provision of
this Agreement, nothing herein shall be construed to impose any fiduciary or
other duty (whether express or implied) on any Applicable Collateral Agent in
favor of any Non-Controlling Secured Party or give any Non-Controlling Secured
Party the right to direct any

31

--------------------------------------------------------------------------------



Applicable Collateral Agent, except that each Applicable Collateral Agent shall
be obligated to distribute proceeds of any Shared Collateral in accordance with
Section 2.01 hereof. Without limiting the generality of the foregoing, any
Applicable Collateral Agent:
(a)    shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other First Lien Security Documents that such
Applicable Collateral Agent is required to exercise as directed in writing by a
Controlling Secured Party; provided such Applicable Collateral Agent shall not
be required to take any action that, in its opinion or the opinion of its
counsel, may expose such Applicable Collateral Agent to liability or that is
contrary to any First Lien Security Document or applicable law;
(b)    shall not, except as expressly required hereby and in the other First
Lien Security Documents, have any duty to disclose, and shall not be liable for
the failure to disclose, any information relating to any Grantor or any of its
Affiliates that is communicated to or obtained by the Person serving as such
Applicable Collateral Agent or any of its Affiliates in any capacity;
(c)    shall not be liable (i) to any First Lien Secured Parties whose
Authorized Representative is the Applicable Authorized Representative, for any
action taken or not taken by it with the consent or at the request of the
Applicable Authorized Representative or (ii) to any First Lien Secured Parties,
in the absence of its own gross negligence or willful misconduct. Such
Applicable Collateral Agent shall be deemed not to have knowledge of any Event
of Default under any Series of First Lien Obligations unless and until it shall
receive written notification describing such Event of Default from the
Authorized Representative of such First Lien Obligations or the pertinent
Grantor;
(d)    shall not be responsible for or have any duty to ascertain or inquire
into (i) any statement, warranty or representation made in or in connection with
this Agreement or any other First Lien Security Document, (ii) the contents of
any certificate, report or other document delivered hereunder or thereunder or
in connection herewith or therewith, (iii) the performance or observance of any
of the covenants, agreements or other terms or conditions set forth herein or
therein or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other First Lien Security
Document or any other agreement, instrument or document, or the creation,
perfection or priority of any Lien purported to be created by the First Lien
Security Documents, (v) the value or the sufficiency of any Collateral for any
Series of First Lien Obligations, or (v) the satisfaction of any condition set
forth in any Secured Credit Document, other than to confirm receipt of items
expressly required to be delivered to the Applicable Collateral Agent;
(e)    shall have the same rights and powers in its capacity as a First Lien
Secured Party under any Series of First Lien Obligations that it holds as any
other First Lien Secured Party of such Series and may exercise the same as
though it were not an Applicable Collateral Agent; and

32

--------------------------------------------------------------------------------



(f)    may (and any of its Affiliates may) accept deposits from, lend money to,
act as the financial advisor or in any other advisory capacity for and generally
engage in any kind of business with any Grantor or any Subsidiary or Affiliate
thereof as if such Person were not such an Applicable Collateral Agent and
without any duty to any other First Lien Secured Party, including any duty to
account therefor.
SECTION 4.03     Reliance by Collateral Agent. Without limiting the generality
of the other provisions, of this Agreement, any Applicable Collateral Agent
shall be entitled to rely upon, and shall not incur any liability for relying
upon, any notice, request, certificate, consent, statement, instrument, document
or other writing (including any electronic message, Internet or intranet website
posting or other distribution) believed by it to be genuine and to have been
signed, sent or otherwise authenticated by the proper Person. Such Applicable
Collateral Agent also may rely upon any statement made to it orally or by
telephone and believed by it to have been made by the proper Person, and shall
not incur any liability for relying thereon. Such Applicable Collateral Agent
may consult with legal counsel (who may be counsel for the Administrative Agent
or any Grantor), independent accountants and other experts selected by it, and
shall not be liable for any action taken or not taken by it in accordance with
the advice of any such counsel, accountants or experts.
SECTION 4.04    Delegation of Duties. Any Applicable Collateral Agent may
perform any and all of its duties and exercise its rights and powers hereunder
or under any other First Lien Security Document by or through any one or more
sub-agents appointed by such Applicable Collateral Agent. Such Applicable
Collateral Agent and any such sub-agent may perform any and all of its duties
and exercise its rights and powers by or through their respective Affiliates.
The exculpatory provisions of this Article shall apply to any such sub-agent and
to the Affiliates of such Applicable Collateral Agent and any such sub-agent.
SECTION 4.05    FLSO Collateral Agent and FLSO Authorized Representative.
Nothing in this Agreement shall be construed to operate as a waiver by the FLSO
Collateral Agent or the FLSO Authorized Representative, with respect to any
person party to any FLSO Loan Document or any holder of the notes issued
thereunder, of the benefit of any exculpatory rights, privileges, immunities,
indemnities, or reliance rights contained in the FLSO Agreement or any FLSO Loan
Documents. Each party to this Agreement expressly acknowledges that the
subordination and related agreements set forth herein by the FLSO Collateral
Agent or the FLSO Authorized Representative are made solely in its capacity as
FLSO Collateral Agent or the FLSO Authorized Representative, as the case may be
under the FLSO Agreement with respect to the notes issued thereunder and the
FLSO Loan Documents and are not made by the FLSO Collateral Agent in its
individual capacity and under no circumstances shall Wells Fargo Gaming Capital,
LLC be individually or personally liable for the payment of any indebtedness or
expenses owed to the other parties under this Agreement or any other related
document.



33

--------------------------------------------------------------------------------



ARTICLE V    
Miscellaneous
SECTION 5.01    Continuing Effectiveness of Agreement. This Agreement shall be
applicable prior to and after the commencement of any Insolvency or Liquidation
Proceeding and, without limitation the generality of the foregoing, shall
continue in full force and effect notwithstanding the commencement of any
Insolvency or Liquidation Proceeding, including any proceeding under the
Bankruptcy Code or any other Federal, state or foreign bankruptcy, insolvency,
receivership or similar law by or against the Authority or any of its
subsidiaries. On behalf of its respective Additional First Lien Secured Parties,
each Additional First Lien Collateral Agent (and each Authorized Representative)
hereby irrevocably, absolutely, and unconditionally waives any right it may have
under applicable law to revoke this Agreement or any of its provisions. Without
limiting the generality of the foregoing, it is acknowledged and agreed that
this Agreement constitutes a “subordination agreement’ within the meaning and
scope of New York law and of Section 510(a) of the Bankruptcy Code, including
with respect to the provisions of this Article II, and all references to
“Grantor” shall include any Grantor as debtor and debtor in possession (and any
receiver, trustee, or other estate representative for such Grantor, as the case
may be) in any Insolvency or Liquidation Proceeding.
SECTION 5.02    Notices. All notices and other communications provided for
herein shall be in writing and shall be delivered by hand or overnight courier
service, mailed by certified or registered mail or sent by telecopy, as follows:
(a)    if to the Loan Agreement Collateral Agent or the Administrative Agent, to
it at 901 Main Street, Mail Code TX1-492-14-11, Dallas TX 75202, Attention of
Maurice Washington, Agency Management (Telephone: (214) 209-4128, Telecopy No.
(214) 290-9544 and Electronic Mail: maurice.washington@baml.com); and with a
copy to Mayer Brown, 1675 Broadway, New York, NY 10019-5820 Attention of Brian
Newhouse, (Telephone: (212) 506-2148, Telecopy No. (212) 262-1910 and Electronic
Mail: bnewhouse@mayerbrown.com) or in the event of a Refinancing, to the new
address and contact set forth in the applicable joinder agreement; and
(b)    if to the FLSO Collateral Agent or FLSO Authorized Representative, to it
at 5340 Kietzke Lane, Suite 201, Reno, NV 89511, Attention of Connie Martinmaas
(Telephone: (775) 689-6181, Telecopy No. (775) 689-6026 and Electronic Mail:
connie.a.martinmaas@wellsfargo.com) or in the event of a Refinancing, to the new
and address and contact set forth in the applicable Joinder Agreement.
Any party hereto may change its address or telecopy number for notices and other
communications hereunder by notice to the other parties hereto. All notices and
other communications given to any party hereto in accordance with the provisions
of this Agreement shall be deemed to have been given on the date of receipt (if
a Business Day) and on the next Business Day thereafter (in all other cases) if
delivered by hand or overnight courier service or sent by telecopy or on the
date five Business Days after dispatch by certified or registered mail if
mailed, in each case delivered, sent or mailed (properly addressed) to such
party as provided in this Section 5.02 or in accordance with

34

--------------------------------------------------------------------------------



the latest unrevoked direction from such party given in accordance with this
Section 5.02. As agreed to in writing among each Collateral Agent and each
Authorized Representative from time to time, notices and other communications
may also be delivered by e-mail to the e-mail address of a representative of the
applicable person provided from time to time by such person.
SECTION 5.03    Waivers; Amendment; Joinder Agreements.
(a)    No failure or delay on the part of any party hereto in exercising any
right or power hereunder shall operate as a waiver thereof, nor shall any single
or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the parties hereto are cumulative and are not exclusive of any
rights or remedies that they would otherwise have. No waiver of any provision of
this Agreement or consent to any departure by any party therefrom shall in any
event be effective unless the same shall be permitted by paragraph (b) of this
Section, and then such waiver or consent shall be effective only in the specific
instance and for the purpose for which given. No notice or demand on any party
hereto in any case shall entitle such party to any other or further notice or
demand in similar or other circumstances.
(b)    Neither this Agreement nor any provision hereof may be terminated,
waived, amended or modified (other than pursuant to any Joinder Agreement)
except pursuant to an agreement or agreements in writing entered into by each
Authorized Representative and each Collateral Agent.
(c)    Notwithstanding the foregoing, without the consent of any First Lien
Secured Party, the Authorized Representative and Collateral Agent under a
Refinancing Agreement may become a party hereto by execution and delivery of
Joinder Agreement in accordance with Section 2.08 and upon such execution and
delivery, such Authorized Representative and the First Lien Secured Parties and
First Lien Obligations under such Refinancing Agreement shall be subject to the
terms hereof and the terms of the First Lien Security Documents applicable
thereto.
SECTION 5.04    Parties in Interest. This Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns, as well as the other First Lien Secured Parties, all of whom are
intended to be bound by, and to be third party beneficiaries of, this Agreement.
SECTION 5.05    Survival of Agreement. All covenants, agreements,
representations and warranties made by any party in this Agreement shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement.
SECTION 5.06    Counterparts. This Agreement may be executed in counterparts,
each of which shall constitute an original but all of which when taken together
shall constitute a single contract. Delivery of an executed signature page to
this Agreement by facsimile

35

--------------------------------------------------------------------------------



or other electronic transmission shall be as effective as delivery of a manually
signed counterpart of this Agreement.
SECTION 5.07    Severability. Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction. The parties shall endeavor in good-faith negotiations to replace
the invalid, illegal or unenforceable provisions with valid provisions the
economic effect of which comes as close as possible to that of the invalid,
illegal or unenforceable provisions.
SECTION 5.08    Governing Law.
(a)    This Agreement shall be construed in accordance with and governed by the
law of the State of New York.
SECTION 5.09    Submission To Jurisdiction Waivers. Each Collateral Agent and
each Authorized Representative, on behalf of itself and the First Lien Secured
Parties of the Series for whom it is acting, irrevocably and unconditionally:
(a)    submits for itself and its property in any legal action or proceeding
relating to this Agreement and the First Lien Security Documents, or for
recognition and enforcement of any judgment in respect thereof, to the
non-exclusive general jurisdiction of the courts of the State of New York, the
courts of the United States of America for the Southern District of New York,
and appellate courts from any thereof;
(b)    consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;
(c)    agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to such Person (or its
Authorized Representative) at the address referred to in Section 5.02;
(d)    agrees that nothing herein shall affect the right of any other party
hereto (or any First Lien Secured Party) to effect service of process in any
other manner permitted by law or shall limit the right of any party hereto (or
any First Lien Secured Party) to sue in any other jurisdiction; and
(e)    waives, to the maximum extent not prohibited by law, any right it may
have to claim or recover in any legal action or proceeding referred to in this
Section 5.09 any special,

36

--------------------------------------------------------------------------------



exemplary, punitive or consequential damages.
SECTION 5.10    WAIVER OF JURY TRIAL. EACH PARTY (ON BEHALF OF ITSELF, ANY
PERSON CLAIMING BY, ON BEHALF, OR THROUGH SUCH PARTY, OR ANY PERSON ON WHOSE
BEHALF SUCH PARTY IS ACTING) HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY
WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS
AGREEMENT AND FOR ANY COUNTERCLAIM THEREIN.
SECTION 5.11    Headings. Article, Section and Annex headings used herein are
for convenience of reference only, are not part of this Agreement and are not to
affect the construction of, or to be taken into consideration in interpreting,
this Agreement.
SECTION 5.12    Conflicts. In the event of any conflict or inconsistency between
the provisions of this Agreement and the provisions of any of the other Secured
Credit Documents or First Lien Security Documents, the provisions of this
Agreement shall control.
SECTION 5.13    Provisions Solely to Define Relative Rights. The provisions of
this Agreement are and are intended solely for the purpose of defining the
relative rights of the First Lien Secured Parties as separate groups of secured
creditors in relation to one another (and the actions to be taken or not taken,
as well as the rights that may or may not be exercised, with respect to the
enforcement or other vindication of such relative rights). Except as expressly
provided in this Agreement, none of the Authority, any other Grantor or any
other Person (including any creditor of the Authority or of any other Grantor)
shall have any rights or obligations hereunder. Without limiting the generality
of the foregoing, and except as expressly provided in this Agreement, none of
the Authority, any other Grantor or any other Person (including any creditor of
the Authority or of any other Grantor) is an intended or third party beneficiary
of any of the provisions of this Agreement (provided that nothing in this
Agreement (other than Section 2.04, 2.08 or 2.09) is intended to or will amend,
waive or otherwise modify the provisions of the Loan Agreement or the FLSO
Agreement), and none of the Authority, or any other Grantor, or any other Person
may rely on the terms hereof (other than, in the case of the Authority or any
other Grantor, Sections 2.04, 2.08 or 2.09). Nothing in this Agreement is
intended to or shall impair the obligations of any Grantor, which are absolute
and unconditional, to pay the First Lien Obligations as and when the same shall
become due and payable in accordance with their terms.
SECTION 5.14    Integration. This Agreement together with the other Secured
Credit Documents and the First Lien Security Documents represents the agreement
of each of the Grantors and the First Lien Secured Parties with respect to the
subject matter hereof and there are no promises, undertakings, representations
or warranties by any Grantor, the Collateral Agents, any or any other First Lien
Secured Party relative to the subject matter hereof not expressly set forth or
referred to herein or in the other Secured Credit Documents or the First Lien
Security Documents.
SECTION 5.15    Specific Performance. Each Collateral Agent may demand specific
performance of this Agreement. Each Collateral Agent, on behalf of itself and
its

37

--------------------------------------------------------------------------------



respective First Lien Secured Parties, hereby irrevocably waives any defense
based on the adequacy of a remedy at law and any other defense that might be
asserted to bar the remedy of specific performance in any action that may be
brought by any Collateral Agent. Without limiting the generality of the
foregoing or of any other provision of this Agreement, in seeking specific
performance of the provisions of Section 2.12, a Collateral Agent may seek such
relief as if it were the “holder” of the claims of the other First Lien Secured
Parties under Section 1126(a) of the Bankruptcy Code (or similar provision of
any other applicable Bankruptcy Law) or otherwise has been granted an
irrevocable power of attorney by all of the other First Lien Secured Parties for
such purpose.
SECTION 5.16    Information Concerning Financial Condition of the Authority and
the other Grantors. Each First Lien Secured Party shall be responsible for
keeping itself informed of (i) the financial condition of the Authority and the
other Grantors and all endorsers and/or guarantors of its First Lien Obligations
and (ii) all other circumstances bearing upon the risk of nonpayment of its
First Lien Obligations. Without limiting the generality of the foregoing, no
Collateral Agent or First Lien Secured Parties shall have any responsibility for
keeping any other party to this Agreement informed of (a) the financial
condition of the Authority and the other Grantors and all endorsers and/or
guarantors of any of the First Lien Obligations or (b) any other circumstances
bearing upon the risk of nonpayment of any of the First Lien Obligations. No
Collateral Agent or First Lien Secured parties shall have any duty to advise any
other party hereunder of information known to it or them regarding such
condition or any such circumstances or otherwise. In the event that any
Collateral Agent or any First Lien Secured Party , in its or their sole
discretion, undertakes at any time or from time to time to provide any such
information to any other party, it or they shall be under no obligation (w) to
make, and no Collateral Agent or First Lien Secured Party (as the case may be)
shall be deemed to have made any express or implied representation or warranty,
including with respect to the accuracy, completeness, truthfulness or validity
of any such information so provided, (x) to provide any additional information
or to provide any such information on any subsequent occasion, (y) to undertake
any investigation or (z) to disclose any information that, pursuant to accepted
or reasonable commercial finance practices, such party wishes to maintain
confidential or is otherwise required to maintain confidential. Without limiting
the generality of the other provisions of this Agreement, any Collateral Agent
shall be entitled to rely upon, and shall not incur any liability for relying
upon, any notice, request, certificate, consent, statement, instrument, document
or other writing (including any electronic message, Internet or internet website
posting or other distribution) believed by it to be genuine and to have been
signed, sent or otherwise authenticated by the proper Person. Such Collateral
Agent also may rely upon any statement made to it orally or by telephone and
believed by it to have been made by the proper Person, and shall not incur any
liability for relying thereon. Such Collateral Agent may consult with legal
counsel (who may be counsel for the Administrative Agent or any Authorized
Representative or any Grantor), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.
SECTION 5.17    Right of Loan Agreement Collateral Agent or Collateral Control
Agent to Continue. Any Person serving as the Loan Agreement Collateral Agent
shall be entitled to continue to so serve in such capacity, including to
continue to perform his, her or its rights, obligations and duties as the Loan
Agreement Collateral Agent, notwithstanding

38

--------------------------------------------------------------------------------



whether any such Person has served or is serving as the FLSO Collateral Agent.
Without limiting the generality of the preceding sentence of this Section 5.17,
any Person serving as the Loan Agreement Collateral Agent shall be entitled to
continue to so serve in such capacity (including to continue to perform any of
such the Loan Agreement Collateral Agent’s rights, obligations, and/or duties)
even if any such Person has resigned as FLSO Collateral Agent, but such
resignation has not become effective for any reason, including because a
successor FLSO Collateral Agent has not been appointed or has accepted such
appointment, without any liability to any of the holders of the pertinent FLSO
Obligations by virtue of any such resignation and any of the circumstances
relating in any manner whatsoever to such resignation. Nothing contained in this
Section 5.17 shall be deemed to imply (or require) that such Person should
resign as the Loan Agreement Collateral Agent or as such FLSO Collateral Agent
for any reason whatsoever.
SECTION 5.18    Interpretation. This Agreement is a product of negotiations
among representatives of, and has been reviewed by counsel to, the Loan
Agreement Collateral Agent, the Administrative Agent, the FLSO Collateral Agent,
the FLSO Authorized Representative, and the Grantors and is the product of those
Persons on behalf of themselves and Loan Agreement Secured Parties (in the case
of the Administrative Agent) and the FLSO Secured Parties (in the case of the
FLSO Authorized Representative). In addition, this Agreement has been reviewed
by counsel to any Collateral Agent or Authorized Representative that becomes
party to this Agreement on behalf of themselves and any applicable First Lien
Secured Parties prior to any such Person becoming a party hereto. Accordingly,
this Agreement shall not be construed against, or in favor of, any party or
other Person by virtue of the extent of that party or other Person’s
involvement, or lack of involvement, in preparation of this Agreement and/or any
of its specific provisions.
SECTION 5.19    Limitations on Management Activities. Notwithstanding any
provision in this Agreement, no Collateral Agent, Loan Agreement Secured Party
or FLSO Secured Party shall engage in any of the following: planning,
organizing, directing, coordinating, controlling or managing all or any portion
of the Authority’s or any other Grantor’s gaming operations that are regulated
by IGRA (collectively, “Management Activities”), including (but not limited to)
with respect to:
(a)    the training, supervision, direction, hiring, firing, retention,
compensation (including benefits) of any employee (whether or not a management
employee) or contractor;
(b)    any employment policies or practices;
(c)    the hours or days of operation;
(d)    any accounting systems or procedures;
(e)    any advertising, promotions or other marketing activities;
(f)    the purchase, lease, or substitution of any gaming device or related
equipment

39

--------------------------------------------------------------------------------



or software, including player tracking equipment;
(g)    the vendor, type, theme, percentage of pay-out, display or placement of
any gaming device or equipment; or
(h)    budgeting, allocating, or conditioning payments of any Tribal Entity’s
operating expenses;
provided, however, none of the Collateral Agents, Loan Agreement Secured Parties
or FLSO Secured Parties will be in violation of the foregoing restriction solely
because they:
(i)
exercise any rights that do not require the gaming operation to be subject to
any third-party decision-making as to any Management Activities; or

(ii)
require that all or any portion of the revenues securing the obligations under
any Loan Agreement Document or FLSO Document be applied to satisfy valid terms
of the Loan Agreement Documents or FLSO Documents; or

(iii)
otherwise forecloses on all or any portion of the property securing the
obligations under the Loan Agreement Documents or FLSO Documents;

provided, further, that nothing in this Section 5.19 shall limit the Collateral
Agents or any Loan Agreement Secured Parties or FLSO Secured Parties’ right to
engage in Management Activities with respect to any Non-Tribal Entity (as
defined in the Loan Agreement Documents and the FLSO Documents) to the extent
such rights are granted pursuant to the applicable Loan Agreement Documents and
FLSO Documents and are otherwise consistent with applicable law.
SECTION 5.20    Encumbrance Limitation. Notwithstanding any right of a Loan
Agreement Secured Party or FLSO Secured Party contained in this Agreement or any
requirements or restrictions imposed on the Authority or the Tribe herein, any
right, requirement or restriction that “encumbers Indian land” within the
meaning of 25 U.S.C. § 81(b) shall not be effective for longer than six years,
364 days except if the document is an agreement or contract described in 25
U.S.C. § 81(c) or bears the approval of the Secretary of the Interior within the
meaning of 25 U.S.C. § 81(b).
[Remainder of this page intentionally left blank]



40

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.


BANK OF AMERICA, N.A.,
as Administrative Agent and Collateral Agent




By: /S/    MAURICE WASHINGTON       
Name: Maurice Washington
Title: Vice President




WELLS FARGO GAMING CAPITAL, LLC,
As FLSO Collateral Agent and FLSO Authorized Representative




By: /S/    MATTHEW L. NELSON
Name: Matthew L. Nelson
Title: President





--------------------------------------------------------------------------------



CONSENT OF GRANTORS

Dated: March 6, 2012
Reference is made to the First Lien Intercreditor Agreement dated as of the date
hereof between Bank of America, N.A., as Administrative Agent and Loan Agreement
Collateral Agent and Wells Fargo Gaming Capital, LLC, as FLSO Collateral Agent
and FLSO Authorized Representative, as the same may be amended, restated,
supplemented, waived, or otherwise modified from time to time (the
“Intercreditor Agreement”). Capitalized terms used but not defined herein shall
have the meanings assigned to such terms in the Intercreditor Agreement.
Each of the undersigned Grantors has read the foregoing Intercreditor Agreement
and consents thereto. Each of the undersigned Grantors agrees not to take any
action that would be contrary to the express provisions of the foregoing
Intercreditor Agreement, agrees to abide by the requirements expressly
applicable to it under the foregoing Intercreditor Agreement and agrees that,
except as otherwise provided therein, no First Lien Secured Party shall have any
liability to any Grantor for acting in accordance with the provisions of the
foregoing Intercreditor Agreement. Each Grantor understands that the foregoing
Intercreditor Agreement is for the sole benefit of the First Lien Secured
Parties and their respective successors and assigns, and that such Grantor is
not an intended beneficiary or third party beneficiary thereof except to the
extent otherwise expressly provided therein.
Without limitation to the foregoing, each Grantor agrees to take such further
action and to execute and deliver such additional documents and instruments (in
recordable form, if requested) as any Collateral Agent may reasonably request to
effectuate the terms of and the lien priorities contemplated by the
Intercreditor Agreement.
This Consent shall be governed and construed in accordance with the laws of the
State of New York. Notices delivered to any Grantor pursuant to this Consent
shall be delivered in accordance with the notice provisions set forth in the
Intercreditor Agreement.
Notwithstanding the foregoing, in no event do any Grantors consent to any of the
Administrative Agent, Loan Agreement Collateral Agent, FLSO Collateral Agent or
FLSO Authorized Representative performing any Management Activities.


[Signature Pages Follow]



--------------------------------------------------------------------------------



IN WITNESS HEREOF, this Consent is hereby executed by each of the Grantors as of
the date first written above.
GRANTORS:


MOHEGAN TRIBAL GAMING AUTHORITY
By:     /S/    MITCHELL GROSSINGER ETESS             
Name:    Mitchell Grossinger Etess
Title:    Chief Executive Officer
    
DOWNS RACING, L.P.
By:    MOHEGAN COMMERCIAL VENTURES PA, LLC, its sole general partner
By: /S/    MITCHELL GROSSINGER ETESS        
Name: Mitchell Grossinger Etess
Title: Manager
BACKSIDE, L.P.
By:    MOHEGAN COMMERCIAL VENTURES PA, LLC, its sole general partner
By: /S/    MITCHELL GROSSINGER ETESS        
Name: Mitchell Grossinger Etess
Title: Manager







--------------------------------------------------------------------------------



MILL CREEK LAND, L.P.
By:    MOHEGAN COMMERCIAL VENTURES PA, LLC, its sole general partner
By: /S/    MITCHELL GROSSINGER ETESS        
Name: Mitchell Grossinger Etess
Title: Manager
NORTHEAST CONCESSIONS, L.P.
By:    MOHEGAN COMMERCIAL VENTURES PA, LLC, its sole general partner
By: /S/    MITCHELL GROSSINGER ETESS        
Name: Mitchell Grossinger Etess
Title: Manager
MOHEGAN COMMERCIAL VENTURES PA, LLC
By:    /S/    MITCHELL GROSSINGER ETESS        
Name:    Mitchell Grossinger Etess    
Title:    Manager
MOHEGAN VENTURES-NORTHWEST, LLC
By:    /S/    MITCHELL GROSSINGER ETESS        
Name:    Mitchell Grossinger Etess    
Title:    President





--------------------------------------------------------------------------------



MOHEGAN GOLF, LLC
By:    /S/    MITCHELL GROSSINGER ETESS        
Name:    Mitchell Grossinger Etess    
Title:    President
MOHEGAN VENTURES WISCONSIN, LLC
By:    MOHEGAN TRIBAL GAMING AUTHORITY, its sole manager and member
By: /S/    MITCHELL GROSSINGER ETESS        
Name: Mitchell Grossinger Etess
Title: Chief Executive Officer
WISCONSIN TRIBAL GAMING, LLC
By:    /S/    MITCHELL GROSSINGER ETESS        
Name:    Mitchell Grossinger Etess    
Title:    Manager
MTGA GAMING, LLC
By:    /S/    MITCHELL GROSSINGER ETESS        
Name:    Mitchell Grossinger Etess    
Title:    President







--------------------------------------------------------------------------------














